Exhibit 10.1
RESTRUCTURING AND SUPPORT AGREEMENT
This RESTRUCTURING AND SUPPORT AGREEMENT (this “Agreement”)1 is made and entered
into as of June 26, 2011, by and among: (i) Nebraska Book Company, Inc. (“NBC”);
Campus Authentic LLC; College Bookstores of America, Inc.; NBC Acquisition Corp.
(“NBC Acquisition Corp.”); NBC Holdings Corp. (“NBC Holdings”); NBC Textbooks
LLC; Net Textstore LLC; and Specialty Books, Inc. (collectively, the “Company”);
(ii) the undersigned holders of NBC’s 8.625% Notes (each such holder, a
“Consenting 8.625% Noteholder”); and (iii) the undersigned holders of NBC’s
11.0% AcqCo Notes (each such holder, a “Consenting AcqCoNoteholder”) (each of
the foregoing, a “Party” and, collectively, the “Parties”). Each Consenting
8.625% Noteholder and each Consenting AcqCo Noteholder (collectively, the
“Consenting Parties”) shall be referred to herein as the “Plan Support Parties.”
RECITALS
WHEREAS, the Company and the Plan Support Parties are negotiating restructuring
and recapitalization transactions (collectively, the “Restructuring
Transactions”), pursuant to the terms and conditions set forth in the Plan of
Reorganization and in this Agreement, with respect to the capital structure of
the Company, including: (a) the Company’s obligations under (i) NBC’s 8.625%
Notes and (ii) NBC’s AcqCo Notes (collectively, the “Claims”); and
WHEREAS, the Company intends to implement a restructuring that implements and is
otherwise materially consistent with the terms and conditions set forth in the
Plan of Reorganization and in this Agreement by (i) consummating an out-of-court
restructuring (an “Out-of-Court Restructuring”) or (ii) commencing voluntary
cases under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101—1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) to effect the Restructuring
Transactions pursuant to the Plan of Reorganization and any and all amendments
to the Plan of Reorganization shall be reasonably satisfactory to the Consenting
Parties, provided, however that any amendments to the Plan of Reorganization
that will affect the nature, value, or form of the recovery to (a) the Holders
of 8.625% Notes, shall be satisfactory to the Consenting 8.625% Noteholders, and
(b) the Holders of AcqCo Notes shall be satisfactory to the Consenting AcqCo
Noteholders (an “In-Court Restructuring” and, together with an Out-of-Court
Restructuring, the “Restructuring”).
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
 

      1  
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the prearranged chapter 11 plan of reorganization (the
“Plan of Reorganization”), which shall be in form and substance materially
consistent with the draft Plan of Reorganization attached hereto as Exhibit B.

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
Section 1. Agreement Effective Date. This Agreement shall become effective and
binding upon each of the Parties at 12:01 a.m., prevailing Eastern Time, on the
first day immediately following the date on which:
(a) the following conditions have been satisfied: (i) the Company has executed
and delivered counterpart signature pages of this Agreement to counsel to the
Consenting 8.625% Noteholders, and to counsel to the Consenting AcqCo
Noteholders; (ii) holders of (A) at least two-thirds in amount in the event of
an In-Court Restructuring or (B) 100% in amount in the event of an Out-of-Court
Restructuring of outstanding 8.625% Notes Claims shall have executed and
delivered to the Company counterpart signature pages of this Agreement; and
(iii) holders of (A) at least two-thirds in amount in the event of an In-Court
Restructuring or (B) more than 50% in amount in the event of an Out-of-Court
Restructuring of outstanding AcqCo Notes Claims shall have executed and
delivered to the Company counterpart signature pages of this Agreement; and
(b) the Company has given notice to counsel to the Consenting 8.625%
Noteholders, and counsel to the Consenting AcqCo Noteholders in accordance with
Section 8.10 hereof that the conditions in (a)(i) through (iii) have been
satisfied and this Agreement is effective (the “Agreement Effective Date”).
Section 2. Plan of Reorganization. The Plan of Reorganization is expressly
incorporated herein and is made part of this Agreement. The general terms and
conditions of the Restructuring Transactions are set forth in the Plan of
Reorganization; provided, however, that the Plan of Reorganization is
supplemented by the terms and conditions of this Agreement. In the event of any
inconsistencies between the terms of the Plan of Reorganization and this
Agreement, the Plan of Reorganization shall govern.
Section 3. Commitments Regarding the Restructuring Transactions.
3.01. Agreement to Support.
(a) As long as this Agreement has not been terminated in accordance with the
terms hereof, each of the Plan Support Parties agrees that it shall, subject to
the receipt by such Plan Support Party of a disclosure statement and other
solicitation materials in respect of the Restructuring, which disclosure
statement and solicitation materials reflect in all material respects the
agreement set forth in this Agreement, including the Plan of Reorganization and,
in the event of an In-Court Restructuring, such disclosure statement and other
solicitation materials have been approved by the Bankruptcy Court pursuant to
section 1125 of the Bankruptcy Code (collectively, the “Solicitation
Materials”):
(i) vote its Claims (inclusive of any Claim acquired pursuant to Section 3.03
hereof; provided, however, that as used herein, “Claims” shall not include any
claim held by a Consenting Party in a fiduciary or similar capacity or held by
any other business unit of such Consenting Party, unless such business unit is
or becomes a party to this Agreement) to accept the Restructuring by delivering
its duly executed and completed ballot accepting the Restructuring on a timely
basis following the commencement of the solicitation and its actual receipt of
the Solicitation Materials and ballot;

 

2



--------------------------------------------------------------------------------



 



(ii) not change or withdraw (or cause to be changed or withdrawn) such vote; and
(iii) not, in its capacity as a Consenting Party, or in any other capacity, in
any material respect, (A) object to, delay, impede, or take any other action to
interfere with acceptance or implementation of the Restructuring or (B) propose,
file, support, or vote for any restructuring, workout, or plan of reorganization
for the Company other than the Restructuring; provided, however, that, except as
otherwise set forth in this Agreement, the foregoing prohibition will not limit
any Plan Support Parties’ rights under any applicable indenture, credit
agreement, other loan document, and/or applicable law to appear and participate
as a party in interest in any matter to be adjudicated in any case under the
Bankruptcy Code concerning the Company, so long as such appearance and the
positions advocated in connection therewith are not materially inconsistent with
the Plan of Reorganization, this Agreement, or the Restructuring and does not
directly and unreasonably hinder, delay, or prevent consummation of the
Restructuring Transactions contemplated by the Plan of Reorganization; provided,
further, that any delay or other impact on consummation of the Restructuring
Transactions contemplated by the Plan of Reorganization caused by a Consenting
Party’s opposition to (i) any relief that is inconsistent with such
Restructuring Transactions, (ii) a motion by the Company to enter into a
material executory contract, lease or other arrangement outside of the ordinary
course of its business without obtaining the prior consent of the Consenting
8.625% Noteholders and the Consenting AcqCo Noteholders, or (iii) any relief
that is adverse to interests of the Consenting Holders sought by the Company (or
any other party) shall not violate this Section 3.01(iii) (each of (i) through
(iii), a “Permitted Delay”); provided, further, that to the extent any such
actions by a Consenting Party are adjudicated to be inconsistent with this
Agreement, the Company may enforce the Consenting Party’s obligations hereunder,
including pursuant to Section 8.13 of this Agreement; provided, further, that
the deadlines set forth in Sections 6.04(a)(iii), 6.04(f), 6.04(g) and 6.04(h),
to the extent that they have not already expired, may be tolled by the Company,
in consultation with the Consenting 8.625% Noteholders and the Consenting AcqCo
Noteholders, for an appropriate amount of time to account for such Permitted
Delay.
3.02. Commitment of Company. The Company shall (a) support and complete the
Restructuring Transactions on the terms set forth in the Plan of Reorganization,
(b) do all things necessary and appropriate in furtherance of the Restructuring
Transactions embodied in the Plan of Reorganization, including, without
limitation (i) in the event of an In-Court Restructuring, commencing the chapter
11 cases on or before June 30, 2011 (the “Outside Petition Date,” and the actual
commencement date, the “Petition Date”), (ii) in the event of an In-Court
Restructuring, taking all steps reasonably necessary to obtain an order of the
Bankruptcy Court, that is reasonably satisfactory in form and substance to the
counsel for the Consenting 8.625% Noteholders and counsel to the Consenting
AcqCo Noteholders, confirming the Plan of Reorganization on or before the
deadlines set forth in this Agreement, and (iii) taking all steps reasonably
necessary and desirable to cause the effective date of the Restructuring to
occur on or before the deadlines set forth in this Agreement, (c) seek promptly
and obtain any and all required regulatory and/or third-party approvals for the
Restructuring Transactions embodied in the Plan of Reorganization, (d) not take
any action that is inconsistent with, or is intended or is reasonably

 

3



--------------------------------------------------------------------------------



 



likely to interfere with consummation of, the Restructuring and the
Restructuring Transactions embodied in the Plan of Reorganization, (e) operate
its business in the ordinary course based on historic practices and the
operations contemplated pursuant to the Company’s business plan, taking into
account the Out-of-Court Restructuring or the In-Court Restructuring, as the
case may be, (f) provide a weekly report of all amounts paid pursuant to any
“first day” order to counsel for the Ad Hoc 8.25% Noteholders and counsel for
the JPMorgan Noteholders, beginning on July 7, 2011, and each Thursday
thereafter until entry of the Confirmation Order, and (g) if a member of the
Company’s management knows of a breach by the Company in any material respect of
any of the obligations, representations, warranties, or covenants of the Company
set forth in this Agreement, furnish prompt written notice (and in any event
within three business days of such actual knowledge) to counsel to the
Consenting 8.625% Noteholders and counsel to the Consenting AcqCo Noteholders.
3.03. Transfer of Interests and Securities. Except as expressly provided herein,
this Agreement shall not in any way restrict the right or ability of any
Consenting Party to sell, use, assign, transfer, or otherwise dispose of
(“Transfer”) any of the Claims or Equity Security Interests; provided, however,
that for the period commencing as of the date such Consenting Party executes
this Agreement until termination of this Agreement pursuant to the terms hereof
(such period, the “Restricted Period”), no Consenting Party shall Transfer any
Claims or Equity Security Interests and any purported Transfer of any Claims or
Equity Security Interests shall be void and without effect, unless (a) the
transferee is a Consenting Party or (b) if the transferee is not a Consenting
Party prior to the Transfer, such transferee delivers to the Company, at or
prior to the time of the proposed Transfer, an executed copy of Exhibit A
attached hereto pursuant to which such Transferee shall assume all obligations
of the Consenting Party transferor hereunder in respect of the Claims or Equity
Security Interests being transferred (such transferee, if any, to also be a
Consenting 8.625% Noteholder, or a Consenting AcqCo Noteholder, as applicable,
hereunder). This Agreement shall in no way be construed to preclude the
Consenting Parties from acquiring additional Claims or Equity Security
Interests; provided, however, that (a) any Consenting Party that acquires
additional Claims or Equity Security Interests after executing this Agreement
shall notify the Company, counsel to the Consenting 8.625% Noteholders, and
counsel to the Consenting AcqCo Noteholders of such acquisition within three
business days after the closing of such trade and (b) additional Claims and
Equity Security Interests shall automatically and immediately upon acquisition
by a Consenting Party be deemed subject to all of the terms of this Agreement
whether or not notice is given to the Company, counsel to the Consenting 8.625%
Noteholders, and counsel to the Consenting AcqCo Noteholders of such
acquisition. This Section 3.03 shall not impose any obligation on (a) the
Company to issue any “cleansing letter” or otherwise publicly disclose
information for the purpose of enabling a Consenting Party to Transfer any
Claims or Equity Security Interests or (b) the counsel to the Consenting 8.625%
Noteholders, and counsel to the Consenting AcqCo Noteholders to monitor or
enforce the provisions of this Section 3.03 as they relate to the Consenting
Parties.
3.04. Representation of Consenting 8.625% Noteholders. Each of the Consenting
8.625% Noteholders severally and not jointly represents and warrants that, as of
the date such Consenting 8.625% Noteholder executes and delivers this Agreement:
(a) it is the beneficial owner of the face amount of the 8.625% Notes Claims, or
is the nominee, investment manager, or advisor for beneficial holders of the
8.625% Notes Claims, as reflected in such Consenting 8.625% Noteholder’s
signature block to this Agreement, which amount the Company and each Consenting
8.625% Noteholder understands and acknowledges is proprietary and confidential
to such Consenting 8.625% Noteholder;

 

4



--------------------------------------------------------------------------------



 



(b) with respect to:
(i) the 8.625% Notes held by the Ad Hoc 8.625% Noteholders and the 8.625% Notes
held by the JPMorgan Noteholder which are designated as notes held in
proprietary accounts in the signature block to this Agreement (the “JPM
Proprietary Notes”), other than pursuant to this Agreement, such 8.625% Notes
Claims held by the Consenting 8.625% Noteholders reflected in the signature
block to this Agreement are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal or other limitation on disposition, or encumbrances of any kind
(collectively, “Encumbrances”), that would adversely affect in any material way
such Consenting 8.625% Noteholder’s performance of its obligations contained in
this Agreement at the time such obligations are required to be performed;
(ii) the 8.625% Notes held by the JPMorgan Noteholder which are not JPM
Proprietary Notes, the JPMorgan Noteholder has not taken any action to create
any Encumbrances on such 8.625% Notes Claims that would adversely affect in any
material way the JPMorgan Noteholder’s performance of its obligations contained
in this Agreement at the time such obligations are required to be performed, and
the JPMorgan Noteholder has no knowledge of any such Encumbrances; and
(c) (i) it is either (a) a qualified institutional buyer as defined in Rule 144A
of the Securities Act of 1933, as amended (the “Securities Act”) or (b) an
institutional accredited investor (as defined in Rule 501(a)(1), (2), (3), or
(7) under the Securities Act (collectively, the “Rules”)) and (ii) any
securities acquired by the Consenting 8.625% Noteholders in connection with the
transactions described herein will not have been acquired with a view to
distribution.
3.05. Representations of Consenting AcqCo Noteholders. Each of the Consenting
AcqCo Noteholders severally and not jointly represents and warrants that, as of
the date such Consenting AcqCo Noteholder executes and delivers this Agreement:
(a) it is the beneficial owner of the face amount of the AcqCo Notes Claims, or
is the nominee, investment manager, or advisor for beneficial holders of the
AcqCo Notes Claims, as reflected in such Consenting AcqCo Noteholder’s signature
block to this Agreement, which amount the Company and each Consenting AcqCo
Noteholder understands and acknowledges is proprietary and confidential to such
Consenting AcqCo Noteholder;
(b) with respect to:
(i) the AcqCo Notes held by the Ad Hoc 8.625% Noteholders and the AcqCo Notes
which are JPM Proprietary Notes, other than pursuant to this Agreement, such
AcqCo Notes Claims held by the Consenting AcqCo Noteholders reflected in the
signature block to this Agreement are free and clear of any Encumbrances that
would adversely affect in any material way such Consenting AcqCo Noteholder’s
performance of its obligations contained in this Agreement at the time such
obligations are required to be performed;

 

5



--------------------------------------------------------------------------------



 



(ii) the AcqCo Notes held by the JPMorgan Noteholder which are not JPM
Proprietary Notes, the JPMorgan Noteholder has not taken any action to create
any Encumbrances on such AcqCo Notes Claims that would adversely affect in any
material way the JPMorgan Noteholder’s performance of its obligations contained
in this Agreement at the time such obligations are required to be performed, and
the JPMorgan Noteholder has no knowledge of any such Encumbrances; and
(c) (i) it is either (a) a qualified institutional buyer as defined in Rule 144A
of the Securities Act or (b) an institutional accredited investor (as defined in
the Rules) and (ii) any securities acquired by the Consenting AcqCo Noteholder
in connection with the transactions described herein will not have been acquired
with a view to distribution.
Section 4. Certain Additional Chapter 11 Related Matters. In the event of an
In-Court Restructuring, the Company shall provide draft copies of all “first
day” motions or applications and other documents the Company intends to file
with the Bankruptcy Court to counsel to the Consenting 8.625% Noteholders and to
counsel to the Consenting AcqCo Noteholders at least three business days prior
to the date when the Company intends to file such document and shall consult in
good faith with such counsel regarding the form and substance of any such
proposed filing with the Bankruptcy Court. The Company will use its reasonable
best efforts to provide draft copies of all other pleadings the Company intends
to file with the Bankruptcy Court to counsel to the Consenting 8.625%
Noteholders and to counsel to the Consenting AcqCo Noteholders at least two days
prior to filing such pleading and shall consult in good faith with such counsel
regarding the form and substance of any such proposed pleading.
Section 5. Mutual Representations, Warranties, and Covenants. Each of the
Parties, severally and not jointly, represents, warrants, and covenants to each
other Party, as of the date of this Agreement, as follows (each of which is a
continuing representation, warranty, and covenant):
5.01. Enforceability. It is validly existing and in good standing under the laws
of the state of its organization, and this Agreement is a legal, valid, and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by applicable laws.
5.02. No Consent or Approval. Except as expressly provided in this Agreement or
the Bankruptcy Code, no consent or approval is required by any other person or
entity in order for it to carry out the Restructuring Transactions contemplated
by, and perform the respective obligations under, this Agreement.
5.03. Power and Authority. Except as expressly provided in this Agreement, it
has all requisite power and authority to enter into this Agreement and to carry
out the Restructuring Transactions contemplated by, and perform its respective
obligations under, this Agreement.
5.04. Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

 

6



--------------------------------------------------------------------------------



 



5.05. Representation by Counsel. It has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement.
5.06. Actions under this Agreement. It is not aware of the occurrence of any
event that, due to any fiduciary or similar duty to any other person, would
prevent it from taking any action required of it under this Agreement.
Section 6. Termination Events.
6.01. Consenting Party Termination Events. This Agreement may be terminated by
the delivery to the Company and, as applicable, the Consenting 8.625%
Noteholders or the Consenting AcqCo Noteholders, of a written notice in
accordance with Section 8.10 hereof by (i) by (x) Consenting 8.625% Noteholders
holding no less than a majority in principal amount of the 8.625% Notes Claims
held at such time by the Consenting Ad Hoc 8.625% Noteholders and (y) the
JPMorgan Noteholders (together with the parties required by the preceding clause
(x), the “Requisite Consenting 8.625% Noteholders”); provided, however, that in
the event either the Ad Hoc 8.625% Noteholders, in aggregate, or the JPMorgan
Noteholders, in aggregate, cease to hold at least 90% in principal amount of the
8.625% Notes Claims reflected in their respective signature blocks to this
Agreement, the Requisite Consenting 8.625% Noteholders shall be, for all
purposes, Consenting 8.625% Noteholders holding no less than two-thirds in
principal amount of the 8.625% Notes Claims held at such time by the Consenting
8.625% Noteholders, which amount must include the JPMorgan Noteholders for so
long as the JPMorgan Noteholders hold at least 33.3% in principal amount of the
aggregate 8.625% Notes Claims or (ii) by the Consenting AcqCo Noteholders
holding no less than two-thirds in principal amount of the AcqCo Notes Claims
held at such time by the Consenting AcqCo Noteholders (the “Requisite Consenting
AcqCo Noteholders”) (unless otherwise provided in this Section 6.01), each in
the exercise of its sole discretion, upon the occurrence and continuation of any
of the following events (each a “Consenting Party Termination Event”):
(a) the exit financing (including the related credit documents) obtained by the
Company is not in form and substance reasonably satisfactory to counsel to the
Consenting 8.625% Noteholders and to counsel to the Consenting AcqCo
Noteholders; provided, that if the exit financing contains terms less favorable
to the Company and its creditors than those evidenced in Exhibit D hereto, such
terms must be satisfactory to counsel to the Consenting 8.625% Noteholders and
to counsel to the Consenting AcqCo Noteholders; provided, further the Company
shall provide the Consenting 8.625% Noteholders and the Consenting AcqCo
Noteholders with copies of the material documents relating to the exit financing
(including the related credit documents) no less than seven business days prior
to the deadline for voting on any plan of reorganization (the “Voting
Deadline”);
(b) other than with respect to the covenant and agreement in Section 3.02(g) of
this Agreement, the breach in any material respect by the Company of any of the
obligations, representations, warranties, or covenants of the Company set forth
in this Agreement; provided, however, that the Company shall have five business
days to cure any such breach after receipt of the notice delivered in accordance
with Section 8.10 of this Agreement (the “Cure Period”); provided, further, that
if the Voting Deadline or any hearing concerning the confirmation of any plan of
reorganization (the “Confirmation Hearing”) will occur during the Cure Period,
then the Cure Period shall be shall be reduced to one business day prior to such
Voting Deadline or Confirmation Hearing, as applicable;

 

7



--------------------------------------------------------------------------------



 



(c) failure to duly observe and perform the covenant and agreement contained in
Section 3.02(g) of this Agreement;
(d) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order enjoining
the consummation of the Restructuring Transactions in a way that cannot be
reasonably remedied by the Company in a manner that is reasonably satisfactory
to the Consenting Parties prior to the Voting Deadline;
(e) in the event of an In-Court Restructuring, the conversion of one or more of
the chapter 11 cases to a case under chapter 7 of the Bankruptcy Code, unless
such conversion is made with the prior written consent of counsel to the
Consenting 8.625% Noteholders and counsel to the Consenting AcqCo Noteholders;
(f) in the event of an In-Court Restructuring, the appointment of a trustee,
receiver, or examiner with expanded powers in one or more of the chapter 11
cases, unless such appointment is made with the prior written consent of counsel
to the Consenting 8.625% Noteholders and counsel to the Consenting AcqCo
Noteholders;
(g) in the event of an In-Court Restructuring, the amendment, modification, or
filing of a pleading by the Company seeking to amend or modify the Plan of
Reorganization, Solicitation Materials, or any documents related to the
foregoing, including motions, notices, exhibits, appendices, and orders, in a
manner not reasonably satisfactory to counsel to the Consenting 8.625%
Noteholders or counsel to the Consenting AcqCo Noteholders; provided, however,
that any amendments to the Plan of Reorganization that will affect the nature,
value or form of the recovery to (a) the Holders of 8.625% Notes, shall be
satisfactory to the Consenting 8.625% Noteholders, and (b) the Holders of AcqCo
Notes shall be satisfactory to the Consenting AcqCo Noteholders;
(h) in the event of an In-Court Restructuring, the Company files any motion or
pleading with the Bankruptcy Court that is inconsistent in any material respect
with this Agreement or the Plan of Reorganization and such motion or pleading
has not been withdrawn prior to the earlier of (i) three business days of the
Company receiving written notice in accordance with Section 8.10 hereof from
either counsel to the Consenting 8.625% Noteholders or counsel to the Consenting
AcqCo Noteholders that such motion or pleading violates this section 6.01(h),
(ii) entry of an order of the Bankruptcy Court approving such motion and three
business days prior to the Voting Deadline; or
(i) in the event of an In-Court Restructuring, the debtor-in-possession
financing (including the related credit documents; the “DIP Facility”) obtained
by the Company is materially inconsistent in substance and form with the draft
agreement provided on June 26, 2011 or is otherwise amended during such In-Court
Restructuring in a manner that is not reasonably satisfactory to counsel to the
Consenting 8.625% Noteholders and counsel to the Consenting AcqCo Noteholders;
provided, however, that any amendments to the DIP Facility that (i) will affect
the nature, value or form of the recovery to (a) the Holders of 8.625% Notes,
shall be satisfactory to the Consenting 8.625% Noteholders, and (b) the Holders
of AcqCo Notes shall be satisfactory to the Consenting AcqCo Noteholders.

 

8



--------------------------------------------------------------------------------



 



6.02. Company Termination Events. The Company may terminate this Agreement as to
all Parties upon prior written notice, delivered in accordance with Section 8.10
hereof, upon the occurrence of any of the following events (each, a “Company
Termination Event”): (a) the material breach by any of the Plan Support Parties
of any of the representations, warranties, or covenants of such Plan Support
Parties set forth in this Agreement that would have a material adverse impact on
the Company (taken as a whole) or the consummation of the Restructuring
Transactions (taken as a whole) that remains uncured for a period of three
business days after the receipt by the Plan Support Parties of written notice of
such breach from the Company; (b) the board of directors of the Company
reasonably determines based upon the advice of counsel that proceeding with the
Restructuring Transactions would be inconsistent with the exercise of its
fiduciary duties; or (c) the issuance by any governmental authority, including
any regulatory authority or court of competent jurisdiction, of any final,
non-appealable ruling or order enjoining the consummation of a material portion
of the Restructuring Transactions.
6.03. Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual agreement among (a) the Company, (b) the
Requisite Consenting 8.625% Noteholders, and (c) the Requisite Consenting AcqCo
Noteholders.
6.04. Automatic Termination. This Agreement, and the obligations of all Parties
hereunder, shall terminate automatically without any further required action or
notice:
(a) failure of the Company to (i) complete an Out-of-Court Restructuring by
October 18, 2011; (ii) commence an In-Court Restructuring on or before the
Outside Petition Date, or (iii) complete a Restructuring by November 3, 2011;
(b) in the event of an In-Court Restructuring, the Bankruptcy Court’s interim
order authorizing the Company to enter into the DIP Facility, in form and
substance reasonably satisfactory to counsel to the Consenting 8.625%
Noteholders and to counsel to the Consenting AcqCo Noteholders (provided,
however that any provision of the interim order that will affect the nature,
value or form of the recovery to (a) the Holders of 8.625% Notes, shall be
satisfactory to the Consenting 8.625% Noteholders, and (b) the Holders of AcqCo
Notes shall be satisfactory to the Consenting AcqCo Noteholders) shall not have
been entered by the Bankruptcy Court within five days following the Petition
Date;
(c) in the event of an In-Court Restructuring, failure of the Company to file
with the Bankruptcy Court a Plan of Reorganization within 5 days after the
Petition Date and related disclosure statement within 20 days after the Petition
Date, each of which shall be in form and substance materially consistent with
the draft Plan of Reorganization attached hereto as Exhibit B, with this
Agreement and the Plan of Reorganization and any amendments thereto shall be in
a form and substance reasonably satisfactory to the Requisite Consenting 8.625%
Noteholders and the Requisite Consenting AcqCo Noteholders; provided, however
that any amendments to the Plan of Reorganization that will affect the nature,
value or form of the recovery to (a) the Holders of 8.625% Notes, shall be
satisfactory to the Consenting 8.625% Noteholders, and (b) the Holders of AcqCo
Notes shall be satisfactory to the Consenting AcqCo Noteholders;

 

9



--------------------------------------------------------------------------------



 



(d) in the event of an In-Court Restructuring, the Plan of Reorganization
provides for cash payment with respect to General Unsecured Claims that are not
paid as ordinary course obligations of the Company, including relief requested
in interim and final “first day” orders (collectively, the “First Day Relief”),
in an aggregate amount greater than $30 million; provided, however, that to the
extent the Bankruptcy Court denies any portion of the First Day Relief, such
$30 million cap shall be increased on a dollar-for-dollar basis by the amount of
First Day Relief denied by the Bankruptcy Court;
(e) in the event of an In-Court Restructuring, the Bankruptcy Court’s final
order authorizing the Company to enter into the DIP Facility, in form and
substance reasonably satisfactory to counsel to the Consenting 8.625%
Noteholders and to counsel to the Consenting AcqCo Noteholders (provided,
however, that any provision of the final order that will affect the nature,
value or form of the recovery to (a) the Holders of 8.625% Notes, shall be
satisfactory to the Consenting 8.625% Noteholders, and (b) the Holders of AcqCo
Notes shall be satisfactory to the Consenting AcqCo Noteholders) shall not have
been entered by the Bankruptcy Court within 45 days following the Petition Date;
(f) in the event of an In-Court Restructuring, the Bankruptcy Court’s orders
approving the Solicitation Materials and setting a hearing to confirm the Plan
of Reorganization shall not have been entered by the Bankruptcy Court within
55 days following the Petition Date or as soon thereafter as the Bankruptcy
Court’s schedule permits;
(g) in the event of an In-Court Restructuring, the Bankruptcy Court’s order
confirming the Plan of Reorganization (the “Confirmation Order”), which Plan of
Reorganization or Confirmation Order shall be reasonably satisfactory to the
counsel to the Consenting 8.625% Noteholders and to counsel to the Consenting
AcqCo Noteholders; provided, however that any terms that will affect the nature,
value, or form of the recovery to (i) the Holders of 8.625% Notes, shall be
satisfactory to the Consenting 8.625% Noteholders, and (ii) the Holders of AcqCo
Notes shall be satisfactory to the Consenting AcqCo Noteholders, with all
exhibits, appendices, plan supplement documents (including (A) the New ABL, on
the terms materially consistent with Exhibit C hereto and (B) the New Warrants,
on the terms materially consistent with Exhibit F hereto), and related documents
(other than the Shareholders Agreement, Registration Rights Agreement, New
Unsecured Notes (on terms materially consistent with Exhibit E hereto), and New
Unsecured Notes Indenture, which shall be satisfactory in form and substance to
the Consenting 8.625% Noteholders and the Consenting AcqCo Noteholders), which
shall be reasonably satisfactory to the counsel to the Consenting 8.625%
Noteholders and to counsel to the Consenting AcqCo Noteholders; provided,
however, that any terms that will affect the nature, value or form of the
recovery to (i) the Holders of 8.625% Notes, shall be satisfactory to the
Consenting 8.625% Noteholders, and (ii) the Holders of AcqCo Notes shall be
satisfactory to the Consenting AcqCo Noteholders; and the New Senior Secured
Notes Indenture, which shall be reasonably satisfactory to Consenting 8.625%
Noteholders and the Consenting AcqCo Noteholders; provided, however, if the New
Senior Secured Notes Indenture evidences terms less favorable to the Company and
its creditors than those set forth in Exhibit D

 

10



--------------------------------------------------------------------------------



 



hereto, such terms must be satisfactory to counsel to the Consenting 8.625%
Noteholders and to counsel to the Consenting AcqCo Noteholders, shall not have
been entered by the Bankruptcy Court within 60 days after the date that the
Solicitation Materials are approved; provided, however, that so long as the
Company is proceeding in good faith towards confirmation of the Plan of
Reorganization, upon written notice from the Company to counsel to the
Consenting 8.625% Noteholders and to counsel to the Consenting AcqCo Noteholders
in accordance with Section 8.10 hereof, there shall be a 14-day extension of
such 60-day period;
(h) in the event of an In-Court Restructuring, the effective date of the Plan of
Reorganization shall not have occurred within 16 days after the date that the
Plan of Reorganization is confirmed; provided, however, that so long as the
Company is proceeding in good faith towards consummation of the Plan of
Reorganization, upon written notice from the Company to counsel to the
Consenting 8.625% Noteholders and to counsel to the Consenting AcqCo Noteholders
in accordance with Section 8.10 hereof, there shall be a 14-day extension of
such 16-day period;
(i) failure of the Company to (i) include in the Plan of Reorganization that
fees incurred under the Expense Reimbursement Agreements shall be paid without
the need to file a fee application or otherwise seek approval and (ii) assume
the Expense Reimbursement Agreements under the Plan of Reorganization; and
Notwithstanding any provision in this Agreement to the contrary, upon the
written consent of the (i) Requisite Consenting 8.625% Noteholders and
(ii) Requisite Consenting AcqCo Noteholders, the dates set forth in this
Section 6 may be extended prior to or upon each such date and such later dates
agreed to in lieu thereof and shall be of the same force and effect as the dates
provided herein. If this Agreement is terminated pursuant to this Section 6,
this Agreement shall be automatically and simultaneously terminated as to any
other Party that is a signatory to this Agreement. No Party shall terminate this
Agreement if such Party is in breach of any provision hereof.
6.05. Effect of Termination. Upon termination of this Agreement under
Section 6.01, 6.02, 6.03, or 6.04 this Agreement shall be of no further force
and effect and each Party hereto shall be released from its commitments,
undertakings, and agreements under or related to this Agreement and shall have
the rights and remedies that it would have had it not entered into this
Agreement, and shall be entitled to take all actions, whether with respect to
the Restructuring Transactions or otherwise, that it would have been entitled to
take had it not entered into this Agreement. Upon the occurrence of any
termination of this Agreement, any and all consents tendered by the Plan Support
Parties prior to such termination shall be deemed, for all purposes, to be null
and void ab nitio and shall not be considered or otherwise used in any manner by
the Parties in connection with the Restructuring Transactions and this Agreement
or otherwise.
6.06. Termination Upon Effective Date of Restructuring. In the event of an
In-Court Restructuring, this Agreement shall terminate automatically without any
further required action or notice on the date that the Plan of Reorganization
becomes effective (immediately following the effectiveness of the Plan of
Reorganization). In the event of an Out-of-Court Restructuring, this Agreement
shall terminate automatically without any further required action or notice on
the date of the closing of the Restructuring.

 

11



--------------------------------------------------------------------------------



 



Section 7. Amendments. This Agreement may not be modified, amended, or
supplemented (except as expressly provided herein or therein) except in writing
signed by the Company, the Requisite Consenting 8.625% Noteholders, and the
Requisite Consenting AcqCo Noteholders.
Section 8. Miscellaneous.
8.01. Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the Restructuring
Transactions in a manner materially consistent with the terms set forth in the
Plan of Reorganization, as applicable.
8.02. Complete Agreement. This Agreement and the annexes hereto represent the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all prior agreements, oral or written, between the Parties with
respect thereto. No claim of waiver, modification, consent, or acquiescence with
respect to any provision of this Agreement shall be made against any Party,
except on the basis of a written instrument executed by or on behalf of such
Party.
8.03. Parties. This Agreement shall be binding upon, and inure to the benefit
of, the Parties. No rights or obligations of any Party under this Agreement may
be assigned or transferred to any other person or entity except as provided in
Section 3.03 hereof. Nothing in this Agreement, express or implied, shall give
to any person or entity, other than the Parties, any benefit or any legal or
equitable right, remedy, or claim under this Agreement.
8.04. Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.
8.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; WAIVER OF
TRIAL BY JURY. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement,
to the extent possible, in either the United States District Court for the
Southern District of New York or any New York State court sitting in New York
City (the “Chosen Courts”), and solely in connection with claims arising under
this Agreement (a) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (b) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, and (c) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any Party
hereto; provided, however, that in the event of an In-Court Restructuring, the
Bankruptcy Court shall be the sole Chosen Court. Each Party hereto irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

12



--------------------------------------------------------------------------------



 



8.06. Execution of Agreement. This Agreement may be executed and delivered (by
facsimile, electronic mail, or otherwise) in any number of counterparts, each of
which, when executed and delivered, shall be deemed an original, and all of
which together shall constitute the same agreement.
8.07. Interpretation. This Agreement is the product of negotiations between the
Company, the Consenting 8.625% Noteholders, and the Consenting AcqCo
Noteholders, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof.
8.08. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of the Parties and their respective successors, assigns, heirs,
executors, administrators, and representatives, other than a trustee or similar
representative appointed in a bankruptcy case.
8.09. Creditors’ Committee. Notwithstanding anything herein to the contrary, if
any Consenting 8.625% Noteholder or Consenting AcqCo Noteholder is appointed to
and serves on an official committee of creditors in an In-Court Restructuring,
the terms of this Agreement shall not be construed so as to limit such
Consenting 8.625% Noteholder’s or Consenting AcqCo Noteholder’s exercise (in its
sole discretion) of its fiduciary duties to any person arising from its service
on such committee, and any such exercise (in the sole discretion of such
Consenting 8.625% Noteholder or Consenting AcqCo Noteholder) of such fiduciary
duties shall not be deemed to constitute a breach of the terms of this
Agreement; provided, however, that nothing in this Agreement shall be construed
as requiring any Consenting 8.625% Noteholder or Consenting AcqCo Noteholder to
serve on any official committee in an In-Court Restructuring.
8.10. Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by electronic mail, courier, or registered or certified mail
(return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):
(a) if to the Company, to:
Nebraska Book Company, Inc.
4700 South 19th Street
Lincoln, Nebraska 68501
Attention: Alan Siemek, Chief Financial Officer
E-mail address: asiemek@nebook.com
with copies (which shall not constitute notice) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Marc Kieselstein, Chad J. Husnick and Daniel R. Hodgman
E-mail addresses: mkieselstein@kirkland.com, chusnick@kirkland.com, and
dhodgman@kirkland.com

 

13



--------------------------------------------------------------------------------



 



(b) if to a Consenting 8.625% Noteholders or a transferee thereof, to the
addresses set forth below following the Consenting 8.625% Noteholder’s signature
(or as directed by any transferee thereof), as the case may be
with copies (which shall not constitute notice) to:
Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, New York 10005
Attention: Matthew S. Barr and Samuel Khalil
E-mail address: mbarr@milbank.com and skhalil@milbank.com
and
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Marc Abrams and Rachel C. Strickland
E-mail address: mabrams@willkie.com and rstrickland@willkie.com
(c) if to a Consenting AcqCo Noteholder or a transferee thereof, to the
addresses set forth below following the Consenting AcqCo Noteholder’s signature
(or as directed by any transferee thereof), as the case may be
with copies (which shall not constitute notice) to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Marc Abrams and Rachel C. Strickland
E-mail address: mabrams@willkie.com and rstrickland@willkie.com
Any notice given by delivery, mail, or courier shall be effective when received.
8.11. Access. The Company will afford the Plan Support Parties and their
respective attorneys, consultants, accountants, and other authorized
representatives reasonable access, upon reasonable notice during normal business
hours, to all properties, books, contracts, commitments, records, management
personnel, lenders, and advisors of the Company; provided, however, that the
Company’s obligation hereunder shall be conditioned upon such Plan Support Party
being party to an executed confidentiality agreement approved by and with the
Company.
8.12. Waiver. Except as expressly provided in this Agreement, nothing herein is
intended to, or does, in any manner waive, limit, impair, or restrict any right
of any Consenting Party or the ability of each of the Consenting Party to
protect and preserve its rights, remedies, and interests, including, without
limitation, its claims against or interests in the Company. If the Restructuring
Transactions are not consummated, or if this Agreement is terminated for any
reason (other than Section 6.06 hereof), the Parties fully reserve any and all
of their rights. Pursuant to Rule 408 of the Federal Rules of Evidence and any
other applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.

 

14



--------------------------------------------------------------------------------



 



8.13. Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of the Bankruptcy Court or other
court of competent jurisdiction requiring any Party to comply promptly with any
of its obligations hereunder.
8.14. Several, Not Joint, Obligations. The agreements, representations, and
obligations of the Parties under this Agreement are, in all respects, several
and not joint.
8.15. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.
8.16. No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties, and no other person or
entity shall be a third-party beneficiary hereof.
8.17. Automatic Stay. The Parties acknowledge that the giving of notice or
termination by any Party pursuant to this Agreement shall not be violation of
the automatic stay of section 362 of the Bankruptcy Code.
Section 9. Disclosure. The Company shall publicly disclose (a) the existence of
this Agreement and the material terms of the Plan of Reorganization in a press
release and/or filing with the Bankruptcy Court in form and substance reasonably
satisfactory to counsel to the Consenting 8.625% Noteholders and counsel to the
Consenting AcqCo Noteholders on or before June 28, 2011 and (b) any material
amendment to this Agreement and the Plan of Reorganization in a filing with the
Bankruptcy Court following the effective date of such amendment in form and
substance reasonably satisfactory to counsel to the Consenting 8.625%
Noteholders and counsel to the Consenting AcqCo Noteholders. The Company will
submit to counsel to the Consenting 8.625% Noteholders and counsel to the
Consenting AcqCo Noteholders all press releases and public filings relating to
this Agreement, the Plan of Reorganization, or the transactions contemplated
hereby and thereby and any amendments thereof at least three days prior to
releasing such press releases or making such public filings and shall consult in
good faith with such counsel regarding the form and substance of such press
releases and public filings. To the extent that the Company fails to make such
initial disclosure within two business days of June 28, 2011, or the effective
date of any amendment hereto, counsel to the Consenting 8.625% Noteholders,
counsel to the Consenting AcqCo Noteholders, and each of the Consenting Parties
shall have the right, but not the obligation, to disclose such terms publicly.
The Company shall not (a) use the name of any Plan Support Party in any press
release without such Plan Support Party’s prior written

 

15



--------------------------------------------------------------------------------



 



consent or (b) disclose to any person other than legal and financial advisors to
the Company the principal amount or percentage of any 8.625% Notes Claims, AcqCo
Notes Claims, or any securities of the Company or any of their respective
subsidiaries held by any Consenting 8.625% Noteholder and Consenting AcqCo
Noteholder; provided, however, that the Company shall be permitted to disclose
at any time the aggregate principal amount of and aggregate percentage of the
8.625% Notes Claims, or AcqCo Notes Claims held by the Consenting 8.625%
Noteholders and Consenting AcqCo Noteholders; provided further, however, that
the legal and financial advisors to the Company may disclose the names of
holders of 8.625% Notes Claims or AcqCo Notes Claims (but not the principal
amount or percentage of either the 8.625% Notes or AcqCo Notes held by
particular holders) to the extent such advisors deem necessary to satisfy the
obligations to make disclosures of connections to parties in interest in
connection with being retained to advise the Company under section 327(a) of the
Bankruptcy Code; provided further, however that if the Company is required to
file this Agreement, the Company shall redact any signature pages hereto or file
such signature pages under seal.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
[signature pages follow]

 

16



--------------------------------------------------------------------------------



 



Signature Page to the Restructuring and Lock-Up Agreement

            NEBRASKA BOOK COMPANY, INC., a Kansas corporation
      By:   Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Authorized Signatory        CAMPUS AUTHENTIC LLC, a Delaware limited liability
company       By:   Alan G. Siemek         Name:   Alan G. Siemek       
Title:   Authorized Signatory        COLLEGE BOOKSTORES OF AMERICA, INC.,
an Illinois corporation
      By:   Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Authorized Signatory        NBC ACQUISITION CORP., a Delaware corporation
      By:   Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Authorized Signatory        NBC HOLDINGS CORP., a Delaware corporation
      By:   Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Authorized Signatory        NBC TEXTBOOKS, LLC, a Delaware limited liability
company
      By:   Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Authorized Signatory     

 

17



--------------------------------------------------------------------------------



 



            NET TEXTSTORE LLC, a Delaware limited liability company
      By:   Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Authorized Signatory        SPECIALTY BOOKS, INC., a Delaware corporation
      By:   Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Authorized Signatory     

 

18



--------------------------------------------------------------------------------



 



Signature Page to the Restructuring and Lock-Up Agreement

              Name of Entity:        
 
     
 
   
 
           
By:
                          Name:         Title:    

Address:
Attention:
Telephone:
Facsimile:
Principal Amount Held

          Claim or Equity Interest   Amount  
8.625% Notes Claims
       
AcqCo Notes Claims
       
Equity Security Interests
       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PROVISION FOR TRANSFER AGREEMENT
The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring and Lock-Up Agreement (the “Agreement”),1 dated as
of [DATE], 2011, by and among the Company, and certain lenders, and noteholders,
including the transferor to the Transferee of any 8.625% Notes Claims, or AcqCo
Notes Claims (the “Transferor”), and agrees to be bound by the terms and
conditions thereof to the extent Transferor was thereby bound, and shall be
deemed a Consenting 8.625% Noteholder, or a Consenting AcqCo Noteholder (as
applicable) under the terms of the Agreement.
The Transferee specifically agrees (i) to be bound by the terms and conditions
of the 8.625% Notes Indenture or the AcqCo Notes Indenture, as applicable, and
the Agreement and (ii) to be bound by the vote of the Transferor if cast prior
to the effectiveness of the transfer of the loans or notes, as applicable.
Date Executed:  _____, 2011

                    Print name of Transferee
 
             
 
  Name:    
 
  Title:    
 
       
 
  Address:    
 
       
 
             
 
             
 
  Attention:    
 
       
 
  Telephone:    
 
       
 
  Facsimile:    
 
       

Principal Amount Held

          Claim or Equity Interest   Amount  
8.625% Notes Claims
       
AcqCo Notes Claims
       
Equity Security Interests
       

 

      1  
Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PLAN OF REORGANIZATION
PLAN OF REORGANIZATION
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

             
 
           
 
    )      
In re:
    )     Chapter 11
 
    )      
NEBRASKA BOOK COMPANY, INC., et al.,2
    )     Case No. 11-[_____] (_____)
 
    )      
Debtors.
    )     (Joint Administration Requested)
 
    )      
 
           

JOINT PLAN OF REORGANIZATION OF NEBRASKA BOOK COMPANY, INC.,
ET AL., PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

     
KIRKLAND & ELLIS LLP
  PACHULSKI STANG ZIEHL & JONES LLP
601 Lexington Avenue
  919 North Market Street, 17th Floor
New York, New York 10022-4611
  Wilmington, Delaware 19899-8705
Telephone: (212) 446-4800
  Telephone: (302) 652-4100
Facsimile: (212) 446-4900
  Facsimile: (302) 652-4400

Proposed Counsel to the Debtors and Debtors in Possession
Dated: June  _____, 2011
 

      2  
The debtors in these chapter 11 cases, along with the last four digits of each
debtor’s federal tax identification number include: Nebraska Book Company, Inc.
(9819); Campus Authentic LLC (9156); College Bookstores of America, Inc. (9518);
NBC Acquisition Corp. (3347); NBC Holdings Corp. (7477); NBC Textbooks LLC
(1425); Net Textstore LLC (6469); and Specialty Books, Inc. (4807). The location
of the debtors’ service address is: 4700 South 19th Street, Lincoln, Nebraska
68512.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
       
Article I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, and
governing law
    1  
A. Defined Terms
    1  
B. Rules of Interpretation
    14  
C. Computation of Time
    15  
D. Governing Law
    15  
E. Reference to Monetary Figures
    15  
 
       
Article II. ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS
    16  
A. Administrative Claims
    16  
B. DIP Claims
    17  
C. Priority Tax Claims
    17  
 
       
Article III. CLASSIFICATION AND TREATMENt oF CLAIMS AND INTERESTS
    17  
A. Classification of Claims and Interests
    17  
B. Treatment of Claims and Interests
    18  
C. Special Provision Governing Unimpaired Claims
    23  
D. Acceptance or Rejection of the Plan
    23  
E. Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code
    23  
F. Controversy Concerning Impairment
    23  
G. Subordinated Claims
    23  
 
       
Article IV. MEANS FOR IMPLEMENTATION OF THE PLAN
    24  
A. Substantive Consolidation
    24  
B. General Settlement of Claims and Interests
    24  
C. Restructuring Transactions
    25  
D. Reorganized NBC
    25  
E. Existing Letters of Credit
    25  
F. Sources of Consideration for Plan Distributions
    25  
G. Intercompany Account Settlement
    27  
H. Corporate Existence
    27  
I. Vesting of Assets in the Reorganized Debtors
    28  
J. Cancellation of Existing Securities and Agreements
    28  
K. Corporate Action
    28  
L. New Organizational Documents
    29  
M. Directors and Officers of the Reorganized Debtors
    29  
N. Effectuating Documents; Further Transactions
    30  
O. Section 1146 Exemption
    30  
P. Director and Officer Liability Insurance
    30  
Q. Management Equity Incentive Program
    30  
R. Employee and Retiree Benefits
    31  
S. Preservation of Causes of Action
    31  

 

i



--------------------------------------------------------------------------------



 



         
 
       
Article V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
    32  
A. Assumption and Rejection of Executory Contracts and Unexpired Leases
    32  
B. Indemnification Obligations
    33  
C. Claims Based on Rejection of Executory Contracts or Unexpired Leases
    33  
D. Cure of Defaults for Executory Contracts and Unexpired Leases Assumed
    33  
E. Preexisting Obligations to the Debtors under Executory Contracts and
Unexpired Leases
    34  
F. Insurance Policies
    34  
G. Modifications, Amendments, Supplements, Restatements, or Other Agreements
    34  
H. Reservation of Rights
    35  
I. Nonoccurrence of Effective Date
    35  
J. Contracts and Leases Entered Into After the Petition Date
    35  
 
       
Article VI. PROVISIONS GOVERNING DISTRIBUTIONS
    35  
A. Timing and Calculation of Amounts to Be Distributed
    35  
B. Disbursing Agent
    36  
C. Rights and Powers of Disbursing Agent
    36  
D. Delivery of Distributions and Undeliverable or Unclaimed Distributions
    36  
E. Manner of Payment
    37  
F. Section 1145 Exemption
    38  
G. Compliance with Tax Requirements
    38  
H. Allocations
    38  
I. No Postpetition Interest on Claims
    38  
J. Setoffs and Recoupment
    38  
K. Claims Paid or Payable by Third Parties
    39  
 
       
Article VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
CLAIMS
    40  
A. Allowance of Claims
    40  
B. Claims Administration Responsibilities
    40  
C. Estimation of Claims and Interests
    40  
D. Adjustment to Claims or Interests without Objection
    40  
E. Time to File Objections to Claims
    40  
F. Disallowance of Claims or Interests
    41  
G. Amendments to Claims or Interests
    41  
H. No Distributions Pending Allowance
    41  
I. Distributions After Allowance
    41  
 
       
Article VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS
    42  
A. Discharge of Claims and Termination of Interests
    42  
B. Release of Liens
    42  
C. Releases by the Debtors
    43  
D. Releases by Holders of Claims and Interests
    43  
E. Exculpation
    44  

 

ii



--------------------------------------------------------------------------------



 



         
F. Injunction
    44  
G. Protections Against Discriminatory Treatment
    44  
H. Setoffs
    45  
I. Recoupment
    45  
J. Subordination Rights
    45  
K. Document Retention
    45  
L. Reimbursement or Contribution
    46  
 
       
Article IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN
    46  
A. Conditions Precedent to Confirmation
    46  
B. Conditions Precedent to the Effective Date
    47  
C. Waiver of Conditions
    48  
D. Effect of Failure of Conditions
    48  
 
       
Article X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
    48  
A. Modification and Amendments
    48  
B. Effect of Confirmation on Modifications
    49  
C. Revocation or Withdrawal of Plan
    49  
 
       
Article XI. RETENTION OF JURISDICTION
    49  
 
       
Article XII. MISCELLANEOUS PROVISIONS
    51  
A. Immediate Binding Effect
    51  
B. Additional Documents
    51  
C. Payment of Statutory Fees
    52  
D. Certain Agreements
    52  
E. Statutory Committee and Cessation of Fee and Expense Payment
    52  
F. Reservation of Rights
    52  
G. Successors and Assigns
    52  
H. Notices
    53  
I. Term of Injunctions or Stays
    54  
J. Entire Agreement
    54  
K. Exhibits
    54  
L. Nonseverability of Plan Provisions
    54  
M. Votes Solicited in Good Faith
    55  
N. Closing of Chapter 11 Cases
    55  
O. Waiver or Estoppel
    55  
P. Conflicts
    55  

 

iii



--------------------------------------------------------------------------------



 



INTRODUCTION
Nebraska Book Company, Inc. and its affiliates Campus Authentic LLC, College
Bookstores of America, Inc., NBC Acquisition Corp., NBC Holdings Corp., NBC
Textbooks LLC, Net Textstore LLC, and Specialty Books, Inc., as debtors and
debtors in possession (each, a “Debtor” and, collectively, the “Debtors”)
propose this joint plan of reorganization (the “Plan”) for the resolution of the
outstanding claims against and interests in the Debtors pursuant to chapter 11
of title 11 of the United States Code, 11 U.S.C. §§ 101—1532 (the “Bankruptcy
Code”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in Article I.A hereof. Holders of Claims and
Interests may refer to the Disclosure Statement for a discussion of the Debtors’
history, businesses, assets, results of operations, historical financial
information, and accomplishments during the Chapter 11 Cases, and projections of
future operations, as well as a summary and description of the Plan and certain
related matters. The Debtors are the proponents of the Plan within the meaning
of section 1129 of the Bankruptcy Code.
ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO
READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN. AS PART OF THE SETTLEMENT EMBODIED IN THE PLAN, THE
PLAN PROVIDES FOR SUBSTANTIVE CONSOLIDATION OF THE ESTATES FOR ALL PURPOSES
ASSOCIATED WITH CONFIRMATION AND CONSUMMATION.
Section 10.
DEFINED TERMS, RULES OF INTERPRETATION,
COMPUTATION OF TIME, and governing law
10.01. Defined Terms.
As used in this Plan, capitalized terms have the meanings set forth below.
• “8.625% Notes” means the $175 million 8.625% senior subordinated notes due
March 15, 2012, issued by NBC pursuant to the 8.625% Notes Indenture.
• “8.625% Notes Claim” means any Claim derived from or based upon the 8.625%
Notes and the 8.625% Notes Indenture.
• “8.625% Notes Indenture” means that certain indenture, dated March 4, 2004, by
and among NBC, as borrower, all NBC subsidiaries, as guarantors, and BNY Midwest
Trust Company, as trustee.
• “8.625% Notes Trustee” means BNY Midwest Trust Company, as indenture trustee
under the 8.625% Notes Indenture.
• “ABL Agent” means JP Morgan Chase Bank, N.A., as administrative agent under
the ABL Facility.

 

1



--------------------------------------------------------------------------------



 



• “ABL Facility” means that certain credit agreement, dated March 22, 2010, by
and among NBC, as borrower, HoldCo, AcqCo, and all NBC subsidiaries, as
guarantors, JP Morgan Chase Bank, N.A., as administrative agent, and the banks
and other financial institutions from time to time party thereto.
• “ABL Facility Claim” means any Claim derived from or based upon the ABL
Facility.
• “ABL Lenders” means those several banks and other financial institutions from
time to time party to the ABL Facility.
• “AcqCo” means NBC Acquisition Corp., the Holder of 100% of the Equity
Securities in NBC.
• “AcqCo Notes” means the $77 million 11% senior discount notes due December 15,
2013, issued by AcqCo pursuant to the AcqCo Notes Indenture.
• “AcqCo Notes Claim” means any Claim derived from or based upon the AcqCo Notes
and the AcqCo Notes Indenture.
• “AcqCo Notes Indenture” means that certain indenture, dated March 4, 2004, by
and between AcqCo, as borrower, and BNY Midwest Trust Company, as trustee.
• “AcqCo Notes Trustee” means BNY Midwest Trust Company, as indenture trustee
under the AcqCo Notes Indenture.
• “Ad Hoc 8.625% Noteholders” means that certain ad hoc group of 8.625%
Noteholders that execute or are otherwise party to the Restructuring Documents,
in their capacities as Holders of 8.625% Notes.
• “Ad Hoc Members” means the two New Board members to be selected by the Ad Hoc
8.625% Noteholders, which members shall be reasonably satisfactory to the
JPMorgan Noteholders, and designated by the Debtors.
• “Administrative Claim” means a Claim for costs and expenses of administration
of the Estates under sections 503(b), 507(b), or 1114(e)(2) of the Bankruptcy
Code, including: (a) the actual and necessary costs and expenses incurred under
the Petition Date of preserving the Estates and operating the businesses of the
Debtors, (b) Allowed Claims of Retained Professionals in the Chapter 11 Cases;
and (c) all fees and charges assessed against the Estates under chapter 123 of
title 28 of the United States Code, 28 U.S.C. §§ 1911-1930.
• “Administrative Claim Bar Date” means the deadline for filing requests for
payment of Administrative Claims, which shall be 30 days after the Effective
Date.
• “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code; provided, however, that the Holders of the Holdco Interests, including
Weston Presidio, shall not be considered Affiliates.

 

2



--------------------------------------------------------------------------------



 



• “Allowed” means with respect to any Claim or Interest, except as otherwise
provided herein: (a) a Claim or Interest that is evidenced by a Proof of Claim
or Proof of Interest, as applicable, by the applicable Bar Date or that is not
required to be evidenced by a Filed Proof of Claim or Proof of Interest, as
applicable, under the Bankruptcy Code or a Final Order, any objections to which
shall be Filed on or before the later of (1) the date that is one year after the
Effective Date and (2) such date as may be fixed by the Bankruptcy Court, after
notice and a hearing, whether fixed before or after the date that is one year
after the Effective Date; (b) a Claim or Interest that is scheduled by the
Debtors as neither disputed, contingent, nor unliquidated, and as for which no
Proof of Claim or Proof of Interest, as applicable, has been timely Filed; or
(c) a Claim or Interest that is Allowed (i) pursuant to the Plan, (ii) in any
stipulation that is approved by the Bankruptcy Court, or (iii) pursuant to any
contract, instrument, indenture, or other agreement entered into or assumed in
connection herewith. Except as otherwise specified in the Plan or any Final
Order, the amount of an Allowed Claim shall not include interest on such Claim
from and after the Petition Date. For purposes of determining the amount of an
Allowed Claim, there shall be deducted therefrom an amount equal to the amount
of any Claim that the Debtors may hold against the Holder thereof, to the extent
such Claim may be offset, recouped, or otherwise reduced under applicable law.
Any Claim or Interest that has been or is hereafter identified in the Schedules
as disputed, contingent, or unliquidated, and for which no Proof of Claim or
Proof of Interest has been timely Filed, is not considered Allowed and shall be
expunged without further action by the Reorganized Debtors and without any
further notice to or action, order, or approval of the Bankruptcy Court or any
other Entity. Notwithstanding anything to the contrary herein, no Claim of any
entity subject to section 502(d) of the Bankruptcy Code shall be deemed Allowed
unless and until such entity pays in full the amount that it owes such Debtor or
Reorganized Debtor, as the case may be.
• “Bankruptcy Court” means the United States Bankruptcy Court for the District
of Delaware.
• “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated
under section 2075 of the Judicial Code and the general, local, and chambers
rules of the Bankruptcy Court.
• “Bar Date” means the date established by the Bankruptcy Court by which Proofs
of Claim and Proofs of Interests must be Filed with respect to such Claims, as
ordered by the Bankruptcy Court and, except with respect to the Claims of
Governmental Units, such date shall be no later than 10 days before the deadline
to vote on the Plan.
• “Business Day” means any day, other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).
• “Cash” means cash and cash equivalents, including bank deposits, checks, other
similar items in legal tender of the United States of America.
• “Cash Payment” means the cash payment of not less than $30.6 million to the
Holders of the 8.625% Notes.

 

3



--------------------------------------------------------------------------------



 



• “Causes of Action” means any claims, causes of action, demands, rights,
actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
privileges, licenses, and franchises of any kind or character whatsoever, known,
unknown, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, in contract or in tort, in law or in equity, or pursuant to any
other theory of law. Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims on contracts or for breaches of duties
imposed by law; (b) the right object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550,
or 553 of the Bankruptcy Code; and (d) such claims and defenses as fraud,
mistake, duress, and usury, and any other defenses set forth in section 558 of
the Bankruptcy Code.
• “Certificate” means any instrument evidencing a Claim or an Interest.
• “Chapter 11 Cases” means (a) when used with reference to a particular Debtor,
the case pending for that Debtor under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court and (b) when used with reference to all the Debtors, the
procedurally consolidated chapter 11 cases pending for the Debtors in the
Bankruptcy Court.
• “Claim” means any claim against the Debtors, as defined in section 101(5) of
the Bankruptcy Code, including: (a) any right to payment, whether or not such
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured; or (b) any right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.
• “Claims and Balloting Agent” means Kurtzman Carson Consultants, LLC, located
at 72335 Alaska Avenue, El Segundo, California 9024, (888) 369-6612.
• “Claims Register” means the official register of Claims maintained by the
Claims Agent.
• “Class” means a class of Claims or Interests as set forth in Article III
hereof pursuant to section 1122(a) of the Bankruptcy Code.
• “CM/ECF” means the Bankruptcy Court’s Case Management and Electronic Case
Filing system.
• “Confirmation” means the entry of the Confirmation Order on the docket of the
Chapter 11 Cases, subject to all conditions specified in Article IX.A hereof
having been (a) satisfied or (b) waived pursuant to Article IX.C hereof.
• “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
Bankruptcy Rules 5003 and 9021.

 

4



--------------------------------------------------------------------------------



 



• “Confirmation Hearing” means the hearing held by the Bankruptcy Court on
Confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code, as
such hearing may be continued from time to time.
• “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.
• “Consummation” means the occurrence of the Effective Date.
• “Cure Claim” means a Claim based upon the Debtors’ defaults on an Executory
Contract or Unexpired Lease at the time such contract or lease is assumed by the
Debtors pursuant to section 365 of the Bankruptcy Code.
• “DIP Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent under the DIP Agreement, or any successor agent appointed in accordance
with such agreement.
• “DIP Agreement” means that certain debtor-in-possession credit agreement,
dated as of June [_____], 2011, by and among NBC, as borrower, HoldCo and AcqCo,
as guarantors, and the DIP Agent, the DIP Lenders named therein, and the other
parties thereto, as amended, supplemented or otherwise modified from time to
time.
• “DIP Claims” means any and all Claims arising under or related to the DIP
Facility.
• “DIP Facility” means that certain $200 million debtor-in-possession credit
facility entered into pursuant to the DIP Agreement.
• “DIP Lenders” means the DIP Agent and the banks, financial institutions, and
other lender parties under the DIP Facility.
• “Disbursing Agent” means the Reorganized Debtors or the Entity or Entities
selected by the Debtors or the Reorganized Debtors, as applicable, to make or
facilitate distributions pursuant to the Plan.
• “Disclosure Statement” means the Disclosure Statement Relating to the Joint
Plan of Reorganization of Nebraska Book Company, Inc., et al., Pursuant to
Chapter 11 of the Bankruptcy Code, dated [_____], 2011, including all exhibits
and schedules thereto and references therein that relate to the Plan, that is
prepared and distributed in accordance with the Bankruptcy Code, the Bankruptcy
Rules, and any other applicable law.
• “Disputed Claim” means any Claim or Interest that the Debtors or Reorganized
Debtors, as applicable believe is unliquidated, disputed, or contingent, and
which has not been allowed by Final Order of a court of competent jurisdiction
or by agreement with the Debtors or Reorganized Debtors, as applicable.
• “Distribution Date” means the Effective Date.

 

5



--------------------------------------------------------------------------------



 



• “Distribution Record Date” means other than with respect to any publicly held
securities, the record date for purposes of making distributions under the Plan
on account of Allowed Claims, which date shall be 20 days before the first day
of the Confirmation Hearing, originally scheduled by the Bankruptcy Court in the
Order approving the Disclosure Statement.
• “Effective Date” means the date selected by the Debtors in consultation with
the Ad Hoc 8.625% Noteholders and JPMorgan Noteholders for the consummation of
the Restructuring, including the issuance of all securities, notes, instruments,
certificates, and other documents required to be issued pursuant to the
Restructuring. Any action to be taken on the Effective Date may be taken on or
as soon as reasonably practicable after the Effective Date.
• “Employment Obligations” means any existing obligations to employees to be
assumed by the Debtors, as well as the incentive-based compensation programs
that are reasonably satisfactory to the Ad Hoc 8.625% Noteholders and JPMorgan
Noteholders, to be implemented by the Debtors on the Effective Date.
• “Entity” means an entity as such term is defined in section 101(15) of the
Bankruptcy Code.
• “Equity Security” means any equity security as defined in section 101(16) of
the Bankruptcy Code in a Debtor.
• “Estate” means, as to each Debtor, the estate created for the Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.
• “Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. § 78a, et
seq.
• “Exculpated Claim” means any Claim related to any act or omission in
connection with, relating to, or arising out of the Restructuring, the
formulation, preparation, dissemination, negotiation of any document in
connection with the Restructuring, or any contract, instrument, release, or
other agreement or document created or entered into in connection with the
Restructuring, the pursuit of consummation, the administration and
implementation of the Restructuring, or the distribution of property pursuant to
the Restructuring.
• “Executory Contract” means a contract to which one or more of the Debtors is a
party and that is subject to assumption or rejection under section 365 of the
Bankruptcy Code.
• “Expense Reimbursement Agreements” means: (i) that certain Expense
Reimbursement Agreement between the Debtors and Milbank, Tweed, Hadley & McCloy
LLP, dated April 26, 2011; (ii) that certain Expense Reimbursement Agreement
between the Debtors and J.P. Morgan Investment Management Inc., dated June 1,
2011; (iii) that certain Expense Reimbursement Agreement between the Debtors and
FTI Consulting, dated May 23, 2011; (iv) that certain Expense Reimbursement
Agreement between the Debtors and Moelis & the Debtors, dated May 23, 2011; and
(v) that certain Expense Reimbursement Agreement between the Debtors and
Blackstone Advisory Partners L.P., dated June 10, 2011.

 

6



--------------------------------------------------------------------------------



 



• “Federal Judgment Rate” means the federal judgment rate in effect as of the
Petition Date.
• “File” or “Filed” means file, filed, or filing with the Bankruptcy Court or
its authorized designee in the Chapter 11 Cases.
• “Final Order” means an order or judgment of the Bankruptcy Court, or court of
competent jurisdiction with respect to the subject matter, as entered on the
docket in any Chapter 11 Case or the docket of any court of competent
jurisdiction, that has not been reversed, stayed, modified, or amended, and as
to which the time to appeal, or seek certiorari or move for a new trial,
reargument, or rehearing has expired and no appeal or petition for certiorari or
other proceedings for a new trial, reargument, or rehearing has been timely
taken, or as to which any appeal that has been taken or any petition for
certiorari that has been or may be timely Filed has been withdrawn or resolved
by the highest court to which the order or judgment was appealed or from which
certiorari was sought or the new trial, reargument, or rehearing shall have been
denied, resulted in no modification of such order, or has otherwise been
dismissed with prejudice.
• “General Administrative Claim” means any Administrative Claim, including Cure
Claims, other than a Professional Fee Claim.
• “General Unsecured Claim” means any Unsecured Claim other than a/an: (a) AcqCo
Notes Claim; (b) 8.625% Notes Claim; or (c) Intercompany Claim.
• “Governmental Unit” means a governmental unit as defined in section 101(27) of
the Bankruptcy Code.
• “Holdback Amount” means the aggregate holdback of those Professional fees
billed to the Debtors during the Chapter 11 Cases that are held back pursuant to
the Professional Fee Order or any other order of the Bankruptcy Court, which
amount is to be deposited in the Holdback Escrow Account as of the Effective
Date. The Holdback Amount shall not be considered property of the Debtors or the
Reorganized Debtors. When all Professional Fee Claims have been paid, amounts
remaining in the Holdback Escrow Account, if any, shall be paid to the
Reorganized Debtors.
• “Holdback Escrow Account” means the escrow account established by the
Reorganized Debtors into which Cash equal to the Holdback Amount shall be
deposited on the Effective Date for the payment of Allowed Professional Fee
Claims to the extent not previously paid or disallowed.
• “HoldCo” means NBC Holdings Corp.
• “HoldCo Interests” means all existing Interests in HoldCo, including all
existing Equity Securities issued by HoldCo, and those certain Equity Securities
in AcqCo held by Western Presidio.
• “Holder” means an Entity holding a Claim or an Interest, as applicable.

 

7



--------------------------------------------------------------------------------



 



• “Impaired” means, with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is impaired within the meaning of section 1124 of the
Bankruptcy Code.
• “Intercompany Claim” means any Claim in a Debtor held by another Debtor
affiliate.
• “Intercompany Interest” means any Interest in a Debtor affiliate held by
another Debtor affiliate, other than the HoldCo Interests.
• “Intercreditor Agreement” means that certain agreement, dated December 2,
2009, by and among the Debtors, the ABL Agent, and the Senior Secured Notes
Trustee.
• “Interest” means any: (a) Equity Security, including all issued, unissued,
authorized, or outstanding shares of capital stock of the Debtors together with
any warrants, options, or contractual rights to purchase or acquire such Equity
Securities at any time and all rights arising with respect thereto; and
(b) partnership, limited liability company, or similar interest in the Debtors.
• “Joint Director” means one member of the New Board, which member shall be
jointly selected by the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders,
and designated by the Debtors.
• “JPMorgan Noteholders” means J.P. Morgan Investment Management Inc. in its
capacity as investment advisor to certain holders of 8.625% Notes and AcqCo
Notes.
• “JPM Member” means one New Board member to be selected by JPMorgan
Noteholders, which member shall be reasonably satisfactory to the Ad Hoc 8.625%
Noteholders, and designated by the Debtors.
• “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1—4001.
• “Lien” means a lien as defined in section 101(37) of the Bankruptcy Code.
• “Management Equity Incentive Plan” means the management equity incentive plan
to be implemented on the Effective Date, the form of which shall be included in
the Plan Supplement and shall be satisfactory in form and substance to the Ad
Hoc 8.625% Noteholders and JPMorgan Noteholders, pursuant to which 10% of the
fully-diluted and fully-distributed New Common Equity shall be reserved for
issuance to certain management employees pursuant to the Plan.
• “NBC” means Nebraska Book Company, Inc.
• “New ABL Facility” means the $75 million asset-backed revolving credit
facility, the form of which shall be included in the Plan Supplement and shall
have terms materially consistent with the terms on Exhibit C to the
Restructuring and Support Agreement; provided, however, that any terms of the
New ABL Facility that are not explicit in or consistent with the terms set forth
in Exhibit C to the Restructuring and Support Agreement that will affect the
nature, value, or form of the recovery to the Ad Hoc 8.625% Noteholders and the
JPMorgan Noteholders shall be satisfactory to such Holders.

 

8



--------------------------------------------------------------------------------



 



• “New Board” means, the board of directors of Nebraska Book Company, Inc. on
and after the Effective Date and the list of the members shall be included in
the Plan Supplement and shall be satisfactory in form and substance to the Ad
Hoc 8.625% Noteholders and JPMorgan Noteholders.
• “New Common Equity” means common equity in Reorganized NBC.
• “New Organizational Documents” means such certificates or articles of
incorporation, by-laws, or such other applicable formation documents of each of
the Reorganized Debtors and Reorganized NBC, which form shall be included in the
Plan Supplement and shall be reasonably satisfactory in form and substance to
the Ad Hoc 8.625% Noteholders and JPMorgan Noteholders; provided, however, that
to the extent any provisions will affect the nature, value, or form of the
recovery to the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders, they
shall be satisfactory to such Holders.
• “New Senior Secured Notes” means the $250 million senior secured notes to be
issued by NBC, the form of which shall be included in the Plan Supplement and
shall be reasonably satisfactory in form and substance to the Ad Hoc 8.625%
Noteholders and JPMorgan Noteholders; provided, however, that to the extent any
provisions will affect the nature, value, or form of the recovery to the Ad Hoc
8.625% Noteholders and the JPMorgan Noteholders, they shall be satisfactory to
such Holders; provided, further, if the New Senior Secured Notes contain terms
less favorable to the Debtors and their creditors than those set forth in
Exhibit D to the Restructuring and Support Agreement, such terms must be
satisfactory to counsel to the Ad Hoc 8.625% Noteholders and counsel to the
JPMorgan Noteholders.
• “New Senior Secured Notes Indenture” means the indenture for the New Senior
Secured Notes, the form of which shall be included in the Plan Supplement and
shall be reasonably satisfactory in form and substance to the Ad Hoc 8.625%
Noteholders and JPMorgan Noteholders; provided, however, that to the extent any
provisions will affect the nature, value, or form of the recovery to the Ad Hoc
8.625% Noteholders and the JPMorgan Noteholders, they shall be satisfactory to
such Holders; provided, further, if the New Senior Secured Notes Indenture
evidences terms less favorable to the Debtors and their creditors than those set
forth in Exhibit D to the Restructuring and Support Agreement, such terms must
be satisfactory to counsel to the Ad Hoc 8.625% Noteholders and counsel to the
JPMorgan Noteholders.
• “New Senior Secured Notes Indenture Trustee” means the indenture trustee for
the New Senior Secured Notes.
• “New Senior Unsecured Notes” means the $110 million senior unsecured notes to
be issued by NBC, the form of which shall be included in the Plan Supplement,
which shall be satisfactory in form and substance to the Ad Hoc 8.625%
Noteholders and JPMorgan Noteholders, and shall have terms materially consistent
with the terms set forth in Exhibit E to the Restructuring and Support
Agreement.

 

9



--------------------------------------------------------------------------------



 



• “New Senior Unsecured Notes Indenture” means the indenture for the New Senior
Unsecured Notes, the form of which shall be included in the Plan Supplement
which shall be satisfactory in form and substance to the Ad Hoc 8.625%
Noteholders and JPMorgan Noteholders, and shall have terms materially consistent
with the terms set forth in Exhibit E to the Restructuring and Support
Agreement.
• “New Warrants” means the warrants that may be issued to Holders of HoldCo
Interests, the form of which shall be included in the Plan Supplement and shall
have terms materially consistent with the terms set forth in Exhibit F to the
Restructuring and Support Agreement; provided, however, that any terms of the
New Warrants that are not explicit in or consistent with the terms set forth in
Exhibit F to the Restructuring and Support Agreement that will affect the
nature, value, or form of the recovery to the Ad Hoc 8.625% Noteholders and the
JPMorgan Noteholders shall be satisfactory to such Holders.
• “Indenture Trustees” means, collectively, the 8.625% Notes Trustee, the AcqCo
Notes Trustee, and the Senior Secured Notes Trustee.
• “Other Secured Claim” means any Secured Claim other than a/an: (a) ABL
Facility Claim; (b) Senior Secured Notes Claim; or (c) Intercompany Claim.
• “Petition Date” means June [27], 2011, the date on which the Debtors commenced
the Chapter 11 Cases.
• “Plan” means this Joint Plan of Reorganization of the Nebraska Book Company,
Inc., et al. Pursuant to Chapter 11 of the Bankruptcy Code, including the Plan
Supplement, which is incorporated herein by reference.
• “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan to be Filed by the Debtors no later than ten
days prior to the deadline to vote on the Plan or such later date as may be
approved by the Bankruptcy Court on notice to parties in interest, and
additional documents filed with the Bankruptcy Court prior to the Effective Date
as amendments to the Plan Supplement, comprised of, among other documents, the
following: (a) New Organizational Documents; (b) Rejected Executory Contract and
Unexpired Lease List; (c) a list of retained Causes of Action; (d) Restructuring
Transaction Memorandum; (e) Management Equity Incentive Plan and employment
agreements with certain management employees; (f) New Senior Secured Notes
Indenture; (g) New Unsecured Notes Indenture; (h) Registration Rights Agreement;
(i) Shareholders Agreement; (j) the form of New Warrants; and (k) the identity
of the New Board and management for the Reorganized Debtors, with documents
identified in (a) through (f), and (j) to be reasonably satisfactory in form and
substance to the Ad Hoc 8.625% Noteholders and JPMorgan Noteholders; provided,
however, that to the extent any provision will affect the nature, value, or form
of the recovery to the Ad Hoc 8.625% Noteholders and JPMorgan Noteholders it
shall be satisfactory to such Holders and with documents identified in
(g) through (i) and (k) to be satisfactory to the Ad Hoc 8.625% Noteholders and
the JPMorgan Noteholders; provided, further, if document (f) evidences terms
less favorable to the Debtors and their creditors than those set forth in
Exhibit D to the Restructuring and Support Agreement, such terms must be
satisfactory to counsel to the Ad Hoc 8.625% Noteholders and counsel to the
JPMorgan Noteholders. Any reference to the Plan Supplement in this Plan shall
include each of the documents identified above as (a) through (k). The Debtors
shall have the right to amend the documents contained in the Plan Supplement
through and including the Effective Date in accordance with Article IX hereof,
but such amendments shall be reasonably satisfactory in form and substance to
the Ad Hoc 8.625% Noteholders and JPMorgan Noteholders; provided, however, that
to the extent any such amendments will affect the nature, value, or form of the
recovery to the Ad Hoc 8.625% Noteholders and JPMorgan Noteholders they shall be
satisfactory to such Holders.

 

10



--------------------------------------------------------------------------------



 



• “Postpetition Period” means the period of time following the Petition Date
through the Confirmation Date.
• “Priority Non-Tax Claims” means any Claim, other than an Administrative Claim
or a Priority Tax Claim, entitled to priority in right of payment under section
507(a) of the Bankruptcy Code.
• “Priority Tax Claim” means the Claims of governmental units of the type
specified in section 507(a)(8) of the Bankruptcy Code.
• “Pro Rata” means the proportion that a Claim or Interest in a particular class
bears to the aggregate amount of the Claims or Interests in that class, or the
proportion of the Claims or Interests in a particular class and other classes
entitled to share in the same recovery as such Claim or Interest under the
Restructuring.
• “Professional” means an Entity: (a) employed pursuant to a Bankruptcy Court
order in accordance with sections 327, 363, or 1103 of the Bankruptcy Code and
to be compensated for services rendered prior to or on the Confirmation Date,
pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or
(b) awarded compensation and reimbursement by the Bankruptcy Court pursuant to
section 503(b)(4) of the Bankruptcy Code.
• “Professional Fee Claims” means all Administrative Claims for the compensation
of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Confirmation Date.
• “Professional Fee Order” means that certain order of the Bankruptcy Court
entered on [TO COME], establishing procedures for interim compensation and
reimbursement of expenses of Professionals [Docket No. xxx].
• “Proof of Claim” means a proof of Claim Filed against any of the Debtors in
the Chapter 11 Cases.
• “Proof of Interest” means a proof of Interest Filed against any of the Debtors
in the Chapter 11 Cases.
• “Registration Rights Agreement” means the registration rights agreement to be
implemented on the Effective Date, the form of which shall be included in the
Plan Supplement and shall be satisfactory in form and substance to the Ad Hoc
8.625% Noteholders and JPMorgan Noteholders.

 

11



--------------------------------------------------------------------------------



 



• “Reinstated” means: (a) leaving unaltered the legal, equitable, and
contractual rights to which a Claim or Interest entitles the Holder of such
Claim or Interest so as to leave such Claim or Interest Unimpaired; or
(b) notwithstanding any contractual provision or applicable law that entitles
the Holder of a Claim or Interest to demand or receive accelerated payment of
such Claim or Interest after the occurrence of a default: (i) curing any such
default that occurred before or after the Petition Date, other than a default of
a kind specified in section 365(b)(2) of the Bankruptcy Code or of a kind that
section 365(b)(2) expressly does not require to be cured; (ii) reinstating the
maturity (to the extent such maturity has not otherwise accrued by the passage
of time) of such Claim or Interest as such maturity existed before such default;
(iii) compensating the Holder of such Claim or Interest for any damages incurred
as a result of any reasonable reliance by such Holder on such contractual
provision or such applicable law; (iv) if such Claim or Interest arises from a
failure to perform a nonmonetary obligation other than a default arising from
failure to operate a nonresidential real property lease subject to section
365(b)(1)(A), compensating the Holder of such Claim or Interest (other than a
Debtor or an insider) for any actual pecuniary loss incurred by such Holder as a
result of such failure; and (v) not otherwise altering the legal, equitable, or
contractual rights to which such Claim or Interest entitles the Holder.
• “Rejected Executory Contract and Unexpired Lease List” means the list (as may
be amended), as determined by the Debtors or the Reorganized Debtors, as
applicable, of Executory Contracts and Unexpired Leases (including any
amendments or modifications thereto) that will be rejected by the Reorganized
Debtors pursuant to the provisions of Article V hereof.
• “Released Party” means each of: (a) the ABL Agent, in its capacity as such;
(b) the ABL Lenders, in their capacity as such; (c) the Senior Secured
Noteholders, in their capacity as such; (d) the Senior Secured Notes Trustee, in
its capacity as such; (e) the 8.625% Noteholders, in their capacity as such;
(f) the 8.625% Notes Trustee, in its capacity as such; (g) the AcqCo
Noteholders, in their capacity as such; (h) the AcqCo Notes Trustee, in its
capacity as such; (i) the Holders of HoldCo Interests, in their capacity as
such, only if such Holders of HoldCo Interests either: (i) execute a joinder to
the Plan Support Agreement, which binds at least 90% in amount of the Holdco
Interests to support the Restructuring Transactions; or (ii) do not object to
the Plan evidencing the Restructuring and Class 10 votes to accept the Plan;
(j) with respect to each of the foregoing entities in clauses (a) through (i),
such Entity’s current and former affiliates, subsidiaries, officers, directors,
principals, members, employees, agents, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, and other
professionals, in each case in their capacity as such; and (k) the Debtors’
current and former affiliates, subsidiaries, officers, directors, principals,
employees, agents, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, in each case in
their capacity as such.
• “Reorganized Debtors” means, collectively, the Debtors after the Effective
Date.
• “Reorganized NBC” means NBC after the Effective Date.
• “Reorganized NBC Total Enterprise Value” means the value of the Reorganized
Debtors in the amount of approximately $[_____] as of the Effective Date.

 

12



--------------------------------------------------------------------------------



 



• “Restructuring Documents” means the various agreements and other documentation
formalizing the Restructuring, including the Restructuring and Support
Agreement.
• “Restructuring and Support Agreement” means that certain Restructuring and
Support Agreement, dated as of June [_____], 2011, by and among the Debtors, the
JPMorgan Noteholders, and the Ad Hoc 8.625% Noteholders.
• “Restructuring Transactions” means those mergers, amalgamations,
consolidations, arrangements, continuances, restructurings, transfers,
conversions, dispositions, liquidations, dissolutions, or other corporate
transactions that the Debtors determine to be necessary, and are reasonably
satisfactory to the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders to
effect the Restructuring.
• “Restructuring Transactions Memorandum” means the memorandum describing the
Restructuring Transactions, including those inter-company mergers,
consolidations, amalgamations, arrangements, continuances, restructurings,
transfers, conversions, dispositions, liquidations, dissolutions, or other
corporate transactions that the Debtors or the Reorganized Debtors may determine
to be necessary to implement the Restructuring Transactions and to effect a
restructuring of a Debtor’s business or a restructuring of the overall corporate
structure of the Reorganized Debtors, which will be included in the Plan
Supplement.
• “Schedules” means the schedules of assets and liabilities, schedules of
Executory Contracts or Unexpired Leases, and statement of financial affairs
Filed by the Debtors pursuant to section 521 of the Bankruptcy Code, the
official bankruptcy forms, and the Bankruptcy Rules, as they may be amended,
modified, or supplemented from time to time.
• “Secured” means when referring to a Claim: (a) secured by a Lien on property
in which the Estate has an interest, which Lien is valid, perfected, and
enforceable pursuant to applicable law or by reason of a Bankruptcy Court order,
or that is subject to setoff pursuant to section 553 of the Bankruptcy Code, to
the extent of the value of the creditor’s interest in the Estate’s interest in
such property or to the extent of the amount subject to setoff, as applicable,
as determined pursuant to section 506(a) of the Bankruptcy Code; or (b) Allowed
as such pursuant to the Plan.
• “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a-77aa,
together with the rules and regulations promulgated thereunder.
• “Security” means a security as defined in section 2(a)(1) of the Securities
Act.
• “Senior Secured Notes” means the $200 million 10% senior secured notes due
December 1, 2011, issued by NBC pursuant to the Senior Secured Notes Indenture.
• “Senior Secured Notes Claims” means any Claim derived from or based upon the
Senior Secured Notes.

 

13



--------------------------------------------------------------------------------



 



• “Senior Secured Notes Indenture” means that certain indenture, dated
October 2, 2009, by and among NBC, all of NBC’s affiliates, as guarantors, and
Wilmington Trust FSB, as collateral agent.
• “Senior Secured Notes Trustee” means Wilmington Trust FSB, as collateral agent
under the Senior Secured Notes Indenture.
• “Shareholders Agreement” means the shareholders agreement to be implemented on
the Effective Date, the form of which shall be included in the Plan Supplement
and shall be satisfactory in form and substance to the Ad Hoc 8.625% Noteholders
and JPMorgan Noteholders.
• “Subordinated Securities Claim” means a Claim of the type described in, and
subject to subordination pursuant to section 510(b) of the Bankruptcy Code.
• “Unexpired Lease” means a lease to which one or more of the Debtors is a party
that is subject to assumption or rejection under section 365 of the Bankruptcy
Code.
• “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is unimpaired within the meaning of section 1124 of the
Bankruptcy Code.
• “Unsecured Claim” means any Claim that is not a Secured Claim.
• “Weston Presidio” means a group of jointly managed private equity funds,
including Weston Presidio Capital, III, L.P., Weston Presidio Capital IV, L.P.,
WPC Entrepreneur Fund, L.P., and WPC Entrepreneur Fund II, L.P.
10.02. Rules of Interpretation.
For purposes of this Plan: (1) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the
plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; (2) unless otherwise
specified, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions;
(3) unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit, whether or not Filed, having been Filed or to be Filed
shall mean that document, schedule, or exhibit, as it may thereafter be amended,
modified, or supplemented; (4) any reference to an Entity as a Holder of a Claim
or Interest includes that Entity’s successors and assigns; (5) unless otherwise
specified, all references herein to “Articles” are references to Articles hereof
or hereto; (6) unless otherwise specified, all references herein to exhibits are
references to exhibits in the Plan Supplement; (7) unless otherwise specified,
the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety
rather than to a particular portion of the Plan; (8) subject to the provisions
of any contract, certificate of incorporation, by-law, instrument, release, or
other agreement or document entered into in connection with the Plan, the rights
and obligations arising pursuant to the Plan shall be

 

14



--------------------------------------------------------------------------------



 



governed by, and construed and enforced in accordance with the applicable
federal law, including the Bankruptcy Code and Bankruptcy Rules; (9) captions
and headings to Articles are inserted for convenience of reference only and are
not intended to be a part of or to affect the interpretation of the Plan;
(10) unless otherwise specified herein, the rules of construction set forth in
section 102 of the Bankruptcy Code shall apply; (11) any term used in
capitalized form herein that is not otherwise defined but that is used in the
Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be;
(12) all references to docket numbers of documents Filed in the Chapter 11 Cases
are references to the docket numbers under the Bankruptcy Court’s CM/ECF system;
(13) all references to statutes, regulations, orders, rules of courts, and the
like shall mean as amended from time to time, and as applicable to the
Chapter 11 Cases, unless otherwise stated; and (14) any immaterial effectuating
provisions may be interpreted by the Reorganized Debtors in such a manner that
is consistent with the overall purpose and intent of the Plan all without
further notice to or action, order, or approval of the Bankruptcy Court or any
other Entity. Except as otherwise specifically provided in the Plan to the
contrary, references in the Plan to the Debtors or to the Reorganized Debtors
shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent
the context requires.
10.03. Computation of Time.
Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.
10.04. Governing Law.
Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated,
the laws of the State of New York, without giving effect to the principles of
conflict of laws, shall govern the rights, obligations, construction, and
implementation of the Plan, any agreements, documents, instruments, or contracts
executed or entered into in connection with the Plan (except as otherwise set
forth in those agreements, in which case the governing law of such agreement
shall control); provided, however, that corporate governance matters relating to
the Debtors or the Reorganized Debtors, as applicable, not incorporated in
Delaware shall be governed by the laws of the state of incorporation of the
relevant Debtor or the Reorganized Debtors, as applicable.
10.05. Reference to Monetary Figures.
All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided.

 

15



--------------------------------------------------------------------------------



 



Section 11.
ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS
In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims have not been classified and, thus, are excluded
from the Classes of Claims and Interests set forth in Article III hereof.
11.01. Administrative Claims.
(a) General Administrative Claims.
Except as specified in this Article II hereof, unless otherwise agreed to by the
Holder of a General Administrative Claim and the Debtors or the Reorganized
Debtors, as applicable, each Holder of an Allowed General Administrative Claim
will receive, in full satisfaction of its General Administrative Claim, Cash
equal to the amount of such Allowed General Administrative Claim either: (a) on
the Effective Date; (b) if the General Administrative Claim is not Allowed as of
the Effective Date, 30 days after the date on which an order allowing such
General Administrative Claim becomes a Final Order, or as soon thereafter as
reasonably practicable; or (c) if the Allowed General Administrative Claims are
based on liabilities incurred by the Debtors in the ordinary course of their
business during the Postpetition Period, pursuant to the terms and conditions of
the particular transaction giving rise to such Allowed General Administrative
Claims, without any further action by the Holders of such Allowed General
Administrative Claims.
(b) Professional Compensation.
(i) Final Fee Applications.
All final requests for payment of Professional Fee Claims, including the
Holdback Amount and Professional Fee Claims incurred during the period from
Petition Date through the Effective Date, must be filed with the Bankruptcy
Court and served on the Reorganized Debtors no later than 30 days after the
Effective Date. After notice and a hearing in accordance with the procedures
established by the Bankruptcy Code and prior orders of the Bankruptcy Court in
the Chapter 11 Cases, the allowed amounts of such Professional Fee Claims shall
be determined by the Bankruptcy Court.
(ii) Payment of Interim Amounts.
Subject to the Holdback Amount, on the Effective Date, the Debtors or the
Reorganized Debtors, as applicable, shall pay all amounts owing to Professionals
for all outstanding amounts payable in accordance with the Professional Fee
Order relating to prior periods through the Effective Date. To receive payment,
on or before the Effective Date, each Professional shall submit a detailed
invoice covering such period in the manner and providing the detail as set forth
in the Professional Fee Order.
(iii) Post-Effective Date Fees and Expenses.
Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Reorganized Debtors shall, in the ordinary course of
business and without any further notice to or action, order, or approval of the
Bankruptcy Court, pay in Cash the reasonable legal, professional, or other fees
and expenses related to implementation of the Plan and Consummation incurred by
the Reorganized Debtors. Upon the Effective Date, any requirement that
Professionals comply with sections 327 through 331, 363, and 1103 of the
Bankruptcy Code in seeking retention or compensation for services rendered after
such date shall terminate, and the Reorganized Debtors may employ and pay any
Professional in the ordinary course of business without any further notice to or
action, order, or approval of the Bankruptcy Court.

 

16



--------------------------------------------------------------------------------



 



11.02. DIP Claims
Except to the extent that a Holder of an Allowed DIP Claim agrees to a less
favorable treatment, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for, each Allowed DIP Claim, each such Allowed DIP
Claim shall be paid in full in Cash by the Debtors on the Effective Date.
11.03. Priority Tax Claims.
Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.
Section 12.
CLASSIFICATION AND TREATMENt oF CLAIMS AND INTERESTS
12.01. Classification of Claims and Interests.
Claims and Interests, except for Administrative Claims and Priority Tax Claims,
are classified in the Classes set forth in this Article III. A Claim or Interest
is classified in a particular Class only to the extent that the Claim or
Interest qualifies within the description of that Class and is classified in
other Classes to the extent that any portion of the Claim or Interest qualifies
within the description of such other Classes. A Claim or Interest also is
classified in a particular Class for the purpose of receiving distributions
pursuant to the Plan only to the extent that such Claim is an Allowed Claim in
that Class and has not been paid, released, or otherwise satisfied prior to the
Effective Date.
(a) Substantive Consolidation of the Debtor Estates.
Pursuant to Article IV.A hereof, the Plan provides for the consensual
substantive consolidation of the Estates into a single Estate for all purposes
associated with Confirmation and Consummation. As a result of the substantive
consolidation of the Estates, each Class of Claims and Interests will be treated
as against a single consolidated Estate without regard to the separate
identification of the Debtors.

 

17



--------------------------------------------------------------------------------



 



(b) Class Identification.
The classification of Claims and Interests against the Debtors pursuant to the
Plan is as follows:

              Class   Claims and Interests   Status   Voting Rights
Class 1
  ABL Facility Claims   Unimpaired   Not Entitled to Vote (Deemed to Accept)
Class 2
  Senior Secured Notes Claims   Unimpaired   Not Entitled to Vote (Deemed to
Accept)
Class 3
  Other Secured Claims   Unimpaired   Not Entitled to Vote (Deemed to Accept)
Class 4
  Other Priority Claims   Unimpaired   Not Entitled to Vote (Deemed to Accept)
Class 5
  8.625% Notes Claims   Impaired   Entitled to Vote
Class 6
  AcqCo Notes Claim   Impaired   Entitled to Vote
Class 7
  General Unsecured Claims   Unimpaired   Not Entitled to Vote (Deemed to
Accept)
Class 8
  Intercompany Claims   Unimpaired   Not Entitled to Vote (Deemed to Accept)
Class 9
  Intercompany Interests   Unimpaired   Not Entitled to Vote (Deemed to Accept)
Class 10
  HoldCo Interests   Impaired   Entitled to Vote
Class 11
  Subordinated Securities Claims   Impaired   Not Entitled to Vote (Deemed to
Reject)

12.02. Treatment of Claims and Interests.

  (a)  
Class 1 — ABL Facility Claims.

  (i)  
Classification: Class 1 consists of all ABL Facility Claims.
    (ii)  
Allowance: The ABL Facility Claims are Allowed in an aggregate amount equal to
approximately $[_____] million.
    (iii)  
Treatment: Except to the extent that a Holder of an Allowed Claim in Class 1
agrees to a less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of and in exchange for each Allowed Claim in
Class 1, each such Holder shall be paid in full in Cash.
    (iv)  
Voting: Class 1 is Unimpaired under the Plan. Holders of Claims in Class 1 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.

  (b)  
Class 2 — Senior Secured Notes Claims.

  (i)  
Classification: Class 2 consists of all Senior Secured Notes Claims.
    (ii)  
Allowance: The Senior Secured Notes Claims are Allowed in an aggregate amount
equal to approximately $[_____] million.
    (iii)  
Treatment: Except to the extent that a Holder of an Allowed Claim in Class 2
agrees to a less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of and in exchange for each Allowed Claim in
Class 2, each such Holder shall be paid in full in Cash.
    (iv)  
Voting: Class 2 is Unimpaired under the Plan. Holders of Claims in Class 2 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.

 

18



--------------------------------------------------------------------------------



 



  (c)  
Class 3 — Other Secured Claims.

  (i)  
Classification: Class 3 consists of all Other Secured Claims.
    (ii)  
Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Claim in Class 3 agrees to a less favorable treatment of its Allowed
Claim, in full and final satisfaction, settlement, release, and discharge of and
in exchange for each Allowed Claim in Class 3, each such Holder shall receive,
at the option of the Debtors, subject to the consent of counsel to the Ad Hoc
8.625% Noteholders and counsel to the JPMorgan Noteholders, such consent not to
be unreasonably withheld, either:

  (A)  
payment in full in cash;
    (B)  
delivery of collateral securing any such Claim and payment of any interest
required under section 506(b) of the Bankruptcy Code;
    (C)  
reinstatement of such Other Secured Claims; or
    (D)  
other treatment rendering such Claim Unimpaired.

  (iii)  
Voting: Class 3 is Unimpaired under the Plan. Holders of Claims in Class 3 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.

  (d)  
Class 4 — Other Priority Claims

  (i)  
Classification: Class 4 consists of all Other Priority Claims.
    (ii)  
Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Claim in Class 4 agrees to a less favorable treatment of its Allowed
Claim, in full and final satisfaction, settlement, release, and discharge of and
in exchange for each Allowed Claim in Class 4, each such Holder shall receive,
at the option of the Debtors, subject to the consent of counsel to the Ad Hoc
8.625% Noteholders and counsel to the JPMorgan Noteholders, such consent not to
be unreasonably withheld, either:

  (A)  
payment in full in cash; or
    (B)  
other treatment rendering such Claim Unimpaired.

  (iii)  
Voting: Class 4 is Unimpaired under the Plan. Holders of Claims in Class 4 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.

 

19



--------------------------------------------------------------------------------



 



  (e)  
Class 5 — 8.625% Notes Claims.

  (i)  
Classification: Class 5 consists of all 8.625% Notes Claims.
    (ii)  
Allowance: The 8.625% Notes Claims shall be allowed in an aggregate amount equal
to approximately $[_____] million.
    (iii)  
Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Claim in Class 5 agrees to a less favorable treatment of its Allowed
Claim, in full and final satisfaction, settlement, release, and discharge of and
in exchange for each Allowed Claim in Class 5, each such Holder shall receive
its Pro Rata share of:

  (A)  
the Cash Payment;
    (B)  
the New Senior Unsecured Notes; and
    (C)  
78% of the New Common Equity.

  (iv)  
Voting: Class 5 is Impaired under the Plan. Holders of Allowed Claims in Class 5
are entitled to vote to accept or reject the Plan.

 

20



--------------------------------------------------------------------------------



 



  (f)  
Class 6 — AcqCo Notes Claims.

  (i)  
Classification: Class 6 consists of all AcqCo Notes Claims.
    (ii)  
Allowance: The AcqCo Notes Claims shall be allowed in an aggregate amount equal
to approximately $[_____] million.
    (iii)  
Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Claim in Class 6 agrees to a less favorable treatment of its Allowed
Claim, in full and final satisfaction, settlement, release, and discharge of and
in exchange for each Allowed Claim in Class 6, each such Holder shall receive
its Pro Rata share of 22% of the New Common Equity.
    (iv)  
Voting: Class 6 is Impaired under the Plan. Holders of Allowed Claims in Class 6
are entitled to vote to accept or reject the Plan.

  (g)  
Class 7 — General Unsecured Claims.

  (i)  
Classification: Class 7 consists of all General Unsecured Claims.
    (ii)  
Treatment: On the Effective Date, except to the extent that a Holder of an
Allowed Claim in Class 7 agrees to a less favorable treatment of its Allowed
Claim or has been paid prior to the Effective Date, each such Allowed Claim
shall be reinstated and rendered Unimpaired in accordance with section 1124 of
the Bankruptcy Code or each Holder of an Allowed Claim in Class 7 shall be paid
in full in Cash on the Distribution Date or soon thereafter. The Debtors reserve
their rights, however to dispute the validity of any Claim in Class 7, whether
or not objected to prior to the Effective Date.
    (iii)  
Voting: Class 7 is Unimpaired under the Plan. Holders of Claims in Class 7 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.

  (h)  
Class 8 — Intercompany Claims.

  (i)  
Classification: Class 8 consists of all Intercompany Claims.
    (ii)  
Treatment: Intercompany Claims may be Reinstated as of the Effective Date or, at
the Debtors’ or the Reorganized Debtors’ option, subject to the consent of the
Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders, such consent not to be
unreasonably withheld, be cancelled, and no distribution shall be made on
account of such Claims.
    (iii)  
Voting: Class 8 is Unimpaired under the Plan. Holders of Claims in Class 8 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.

 

21



--------------------------------------------------------------------------------



 



  (i)  
Class 9 — Intercompany Interests.

  (i)  
Classification: Class 9 consists of all Intercompany Interests.
    (ii)  
Treatment: Intercompany Interests may be Reinstated as of the Effective Date or,
at the Debtors’ or the Reorganized Debtors’ option, subject to the consent of
the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders, such consent not to
be unreasonably withheld, be cancelled, and no distribution shall be made on
account of such Interests.
    (iii)  
Voting: Class 9 is Unimpaired under the Plan. Holders of Interests in Class 9
are conclusively presumed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code. Therefore, such Holders are not entitled to vote to
accept or reject the Plan.

  (j)  
Class 10 — HoldCo Interests.

  (i)  
Classification: Class 10 consists of all HoldCo Interests.
    (ii)  
Treatment: On the Effective Date, all Interests in Class 10 shall be cancelled
without any distribution or recovery on account of such Interest; provided,
however, that if Weston Presidio and each of its affiliates which are Holders of
HoldCo Interests either (i) executes a joinder to the Plan Support Agreement
which binds at least 90% in amount of the Holdco Interests to support the
Restructuring Transactions, or (ii) does not object to the Plan evidencing the
Restructuring and votes to accept the Plan, each Holder of an Interest in
Class 10 shall receive its Pro Rata share of the New Warrants.
    (iii)  
Voting: Class 10 is Impaired under the Plan. Holders of Interests in Class 10
are entitled to vote to accept or reject the Plan.

  (k)  
Class 11 — Subordinated Securities Claims.

  (i)  
Classification: Class 11 consists of all Subordinated Securities Claims.
    (ii)  
Treatment: On the Effective Date, all Claims in Class 11 shall be cancelled
without any distribution.
    (iii)  
Voting: Class 11 is Impaired under the Plan. Holders of Claims in Class 11 are
conclusively presumed to have rejected the Plan pursuant to section 1126(g) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.

 

22



--------------------------------------------------------------------------------



 



12.03. Special Provision Governing Unimpaired Claims.
Except as otherwise provided in the Plan, nothing under the Plan shall affect
the Debtors’ rights in respect of any Unimpaired Claims, including, all rights
in respect of legal and equitable defenses to or setoffs or recoupments against
any such Unimpaired Claims.
12.04. Acceptance or Rejection of the Plan.
(a) Voting Classes.
Classes 5, 6, and 10 are Impaired under the Plan. The Holders of Claims and
Interests in such Classes are entitled to vote to accept or reject the Plan.
(b) Presumed Acceptance of the Plan.
Classes 1, 2, 3, 4, 7, 8, and 9 are Unimpaired under the Plan. The Holders of
Claims and Interests in such Classes are deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code and are not entitled to vote
to accept or reject the Plan.
(c) Presumed Rejection of Plan.
Class 11 is Impaired and shall receive no distribution under the Plan. The
Holders of Claims in Class 11 are deemed to have rejected the Plan pursuant to
section 1126(f) of the Bankruptcy Code and are not entitled to vote to accept or
reject the Plan.
12.05. Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the
Bankruptcy Code.
Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
Confirmation by acceptance of the Plan by Classes 5 or 6. The Debtors shall seek
Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with
respect to any rejecting Class of Claims or Interests.
12.06. Controversy Concerning Impairment.
If a controversy arises as to whether any Claims or Interests, or any Class of
Claims or Interests, are Impaired, the Bankruptcy Court shall, after notice and
a hearing, determine such controversy on or before the Confirmation Date.
12.07. Subordinated Claims.
The allowance, classification, and treatment of all Allowed Claims and Allowed
Interests and the respective distributions and treatments under the Plan take
into account and conform to the relative priority and rights of the Claims and
Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Reorganized Debtors reserve
the right to re-classify any Allowed Claim or Interest in accordance with any
contractual, legal, or equitable subordination relating thereto.

 

23



--------------------------------------------------------------------------------



 



Section 13.
MEANS FOR IMPLEMENTATION OF THE PLAN
13.01. Substantive Consolidation.
The Plan shall serve as a motion by the Debtors seeking entry of a Bankruptcy
Court order substantively consolidating all of the Estates and its subsidiaries
into a single consolidated Estate for all purposes associated with Confirmation
and Consummation.
If substantive consolidation of all of the Estates is ordered, then on and after
the Effective Date, all assets and liabilities of the Debtors shall be treated
as though they were merged into the Estate of NBC for all purposes associated
with Confirmation and Consummation, and all guarantees by any Debtor of the
obligations of any other Debtor shall be eliminated so that any Claim and any
guarantee thereof by any other Debtor, as well as any joint and several
liability of any Debtor with respect to any other Debtor shall be treated as one
collective obligation of the Debtors. Substantive consolidation shall not affect
the legal and organizational structure of the Reorganized Debtors’ Entities or
their separate corporate existences or any prepetition or postpetition
guarantees, Liens, or security interests that are required to be maintained
under the Bankruptcy Code, under the Plan, any contract, instrument, or other
agreement or document pursuant to the Plan (including the New Senior Secured
Notes Indenture, New Senior Unsecured Notes Indenture, New ABL Facility, New
Warrants, Registration Rights Agreement, or Shareholders Agreement, or the
identity of the New Board and management), or, in connection with contracts or
leases that were assumed or entered into during the Chapter 11 Cases. Any
alleged defaults under any applicable agreement with the Debtors, the
Reorganized Debtors, or their Affiliates arising from substantive consolidation
under the Plan shall be deemed cured as of the Effective Date.
Notwithstanding the substantive consolidation provided for herein, nothing shall
affect the obligation of each and every Debtor to pay Quarterly Fees to the
Office of the United States Trustee pursuant to 28 U.S.C. § 1930 until such time
as a particular case is closed, dismissed, or converted.
13.02. General Settlement of Claims and Interests.
As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019, and in consideration for the classification, distributions, releases,
and other benefits provided under the Plan, upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement
of all Claims and Interests and controversies resolved pursuant to the Plan.
Subject to Article VI hereof, all distributions made to Holders of Allowed
Claims and Allowed Interests in any Class are intended to be and shall be final.

 

24



--------------------------------------------------------------------------------



 



13.03. Restructuring Transactions.
On the Effective Date, the applicable Debtors or the Reorganized Debtors shall
enter into the Restructuring Transactions in form and substance reasonably
satisfactory to the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders, and
shall take any actions as may be necessary to effect a corporate restructuring
of their respective businesses or a corporate restructuring of the overall
corporate structure of the Debtors, to the extent provided therein. The
Restructuring may include one or more inter-company mergers, consolidations,
amalgamations, arrangements, continuances, restructurings, conversions,
dissolutions, transfers, liquidations, or other corporate transactions as may be
determined by the Debtors to be necessary, and reasonably satisfactory to the Ad
Hoc 8.625% Noteholders and the JPMorgan Noteholders. The actions to effect the
Restructuring may include: (1) the execution and delivery of appropriate
agreements or other documents of merger, amalgamation, consolidation,
restructuring, conversion, disposition, transfer, arrangement, continuance,
dissolution, sale, purchase, or liquidation containing terms that are consistent
with the terms of the Restructuring and that satisfy the applicable requirements
of applicable law and any other terms to which the applicable Entities may
agree; (2) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any asset, property, right, liability,
debt, or obligation on terms consistent with the terms of the Restructuring and
having other terms for which the applicable parties agree; (3) the filing of
appropriate certificates or articles of incorporation, reincorporation, merger,
consolidation, conversion, amalgamation, arrangement, continuance, or
dissolution pursuant to applicable state or provincial law; and (4) all other
actions that the applicable Entities determine to be necessary, including making
filings or recordings that may be required by applicable law in connection with
the Restructuring.
The terms of the Restructuring shall be structured to preserve favorable tax
attributes of the Debtors and to minimize taxes payable by the Ad Hoc 8.625%
Noteholders and the JPMorgan Noteholders to the extent practicable and in a
manner reasonably satisfactory to the Ad Hoc 8.625% Noteholders and the JPMorgan
Noteholders.
13.04. Reorganized NBC.
On the Effective Date, the New Board of Reorganized NBC shall be established and
Reorganized NBC shall adopt its New Organizational Documents and the Management
Equity Incentive Plan. Reorganized NBC shall be authorized to adopt any other
agreements, documents, and instruments and to take any other actions
contemplated under the Plan as necessary to consummate the Plan.
13.05. Existing Letters of Credit.
On the Effective Date, subject to (F) below, all Existing Letters of Credit
shall be Reinstated and continue to remain outstanding.
13.06. Sources of Consideration for Plan Distributions.
The Reorganized Debtors shall fund distributions under the Plan with Cash on
hand, including Cash from operations, the New ABL Facility, the New Senior
Secured Notes, the New Senior Unsecured Notes, the New Common Equity, and the
New Warrants.
(a) New ABL Facility.
On the Effective Date, the Reorganized Debtors may obtain access to the New ABL
Facility, which shall be reasonably satisfactory in form and substance to the Ad
Hoc 8.625% Noteholders and JPMorgan Noteholders; provided, however, that to the
extent any provision will affect the nature, value, or form of the recovery to
the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders, it shall be
satisfactory to such Holders. Confirmation shall be deemed approval of New ABL
Facility (including the transactions contemplated thereby, and all actions to be
taken, undertakings to be made, and obligations to be incurred by the
Reorganized Debtors in connection therewith) and authorization for the
Reorganized Debtors to enter into and execute New ABL Facility documents,
subject to such modifications as the Reorganized Debtors may deem to be
reasonably necessary to consummate such New ABL Facility.

 

25



--------------------------------------------------------------------------------



 



(b) New Senior Secured Notes.
On the Effective Date, the Reorganized Debtors may issue the New Senior Secured
Notes, which shall be reasonably satisfactory in form and substance to the Ad
Hoc 8.625% Noteholders and JPMorgan Noteholders; provided, however, that to the
extent any provisions will affect the nature, value, or form of the recovery to
the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders, they shall be
satisfactory to such Holders; provided, further, if the New Senior Secured Notes
contain terms less favorable to the Debtors and their creditors than those set
forth in Exhibit D to the Restructuring and Support Agreement, such terms must
be satisfactory to counsel to the Ad Hoc 8.625% Noteholders and counsel to the
JPMorgan Noteholders. Confirmation shall be deemed approval of New Senior
Secured Notes (including the transactions contemplated thereby, and all actions
to be taken, undertakings to be made, and obligations to be incurred by the
Reorganized Debtors in connection therewith) and authorization for the
Reorganized Debtors to enter into and execute New Senior Secured Notes
documents, subject to such modifications as the Reorganized Debtors may deem to
be reasonably necessary to consummate such New Senior Secured Notes.
(c) New Senior Unsecured Notes.
On the Effective Date, the Reorganized Debtors may issue the New Senior
Unsecured Notes, which shall be satisfactory in form and substance to the Ad Hoc
8.625% Noteholders and JPMorgan Noteholders, and shall have terms materially
consistent with the terms set forth in Exhibit E to the Restructuring and
Support Agreement. Confirmation shall be deemed approval of New Senior Secured
Notes (including the transactions contemplated thereby, and all actions to be
taken, undertakings to be made, and obligations to be incurred by the
Reorganized Debtors in connection therewith) and authorization for the
Reorganized Debtors to enter into and execute New Senior Unsecured Notes
documents, subject to such modifications as the Reorganized Debtors may deem to
be reasonably necessary to consummate such New Senior Unsecured Notes.
(d) Issuance of New Common Equity.
The issuance of the New Common Equity, including options, or other equity
awards, if any, reserved for the Management Equity Incentive Plan, by
Reorganized NBC is authorized without the need for any further corporate action
or without any further action by the Holders of Claims or Interests. Reorganized
NBC shall be authorized to issue up to [TO COME] shares of New Common Equity
pursuant to its New Organizational Documents. On the Effective Date, the Debtors
shall issue all securities, notes, instruments, certificates, and other
documents required to be issued pursuant to the Restructuring.

 

26



--------------------------------------------------------------------------------



 



All of the shares of New Common Equity issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution
and issuance referred to in Article VI hereof shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance. For purposes of distribution, the New
Common Equity shall be deemed to have the value assigned to it based upon, among
other things, the Reorganized NBC Total Enterprise Value, regardless of the date
of distribution.
The Holders of New Common Equity may be parties to the Shareholders Agreement,
which shall be in form and substance satisfactory to the Ad Hoc 8.625%
Noteholders and the JPMorgan Noteholders.
The holders of New Common Equity and the Debtors shall be parties to the
Registration Rights Agreement, which shall be satisfactory in form and substance
to the Ad Hoc 8.625% Noteholders, and the JPMorgan Noteholders, obligating the
Reorganized Debtors to register for resale certain shares of the New Common
Equity under the Securities Act in accordance with the terms set forth in such
agreement.
(e) Issuance of New Warrants.
Within 30 days of the Effective Date, if Class 10 votes to accept the Plan and
does not object to the Plan, Reorganized NBC shall issue the New Warrants to the
Holders of Interests in Class 10, pursuant to the terms of the New Warrants
Agreement. All of the New Warrants issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution
and issuance referred to in Article VI hereof shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.
13.07. Intercompany Account Settlement.
The Debtors and the Reorganized Debtors, as applicable, will be entitled to
transfer funds between and among themselves as they determine to be necessary to
enable the Reorganized Debtors to satisfy their obligations under the Plan.
Except as set forth herein, any changes in intercompany account balances
resulting from such transfers will be accounted for and settled in accordance
with the Debtors’ historical intercompany account settlement practices and will
not violate the terms of the Plan.
13.08. Corporate Existence.
Except as otherwise provided in the Plan, each Debtor shall continue to exist
after the Effective Date as a separate corporate entity, limited liability
company, partnership, or other form, as the case may be, with all the powers of
a corporation, limited liability company, partnership, or other form, as the
case may be, pursuant to the applicable law in the jurisdiction in which each
applicable Debtor is incorporated or formed and pursuant to the respective
certificate of incorporation and by-laws (or other formation documents) in
effect prior to the Effective Date, except to the extent such certificate of
incorporation and by-laws (or other formation documents) are amended under the
Plan or otherwise, and to the extent such documents are amended, such documents
are deemed to be amended pursuant to the Plan and require no further action or
approval (other than any requisite filings required under applicable state,
provincial, or federal law).

 

27



--------------------------------------------------------------------------------



 



13.09. Vesting of Assets in the Reorganized Debtors.
Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan, on the Effective Date, all property in each
Estate, all Causes of Action, and any property acquired by any of the Debtors
pursuant to the Plan shall vest in each respective Reorganized Debtor, free and
clear of all Liens, Claims, charges, or other encumbrances (except for Liens
securing obligations under the New ABL Facility, New Senior Secured Notes, and
the Liens securing obligations on account of Other Secured Claims that are
reinstated pursuant to the Plan). On and after the Effective Date, except as
otherwise provided in the Plan, each the Reorganized Debtors may operate their
business and may use, acquire, or dispose of property and compromise or settle
any Claims, Interests, or Causes of Action without supervision or approval by
the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules.
13.10. Cancellation of Existing Securities and Agreements.
On the Effective Date, except to the extent otherwise provided in the Plan, all
notes, instruments, certificates, and other documents evidencing Claims or
Interests, including 8.625% Notes Claims, ABL Facility Claims, Senior Secured
Notes Claims, Subordinated Securities Claims, and credit agreements, shall be
deemed cancelled and surrendered without any need for a Holder to take further
action with respect to any note(s) or security and the obligations of the
Debtors or Reorganized Debtors, as applicable, thereunder or in any way related
thereto shall be deemed satisfied in full and discharged; provided, however,
that notwithstanding Confirmation or Consummation, any such indenture or
agreement that governs the rights of the Holder of a Claim shall continue in
effect solely for purposes of allowing Holders to receive distributions under
the Plan; provided further, however, that the preceding proviso shall not affect
the discharge of Claims or Interests pursuant to the Bankruptcy Code, the
Confirmation Order, or the Plan, or result in any expense or liability to the
Reorganized Debtors; provided further, however, that the foregoing shall not
affect the cancellation of shares issued pursuant to the Restructuring
Transactions nor any other shares held by one Debtor in the capital of another
Debtor.
13.11. Corporate Action.
Upon the Effective Date, all actions contemplated under the Plan shall be deemed
authorized and approved in all respects, including: (1) adoption or assumption,
as applicable, of the agreements with existing management; (2) selection of the
directors and officers for the Reorganized Debtors and Reorganized NBC; (3) the
distribution of the New Common Equity; (4) implementation of the Restructuring
Transactions as set forth in the Restructuring Transactions Memorandum;
(5) adoption of the Management Equity Incentive Plan; (6) issuance of the New
Senior Secured Notes and New Senior Unsecured Notes; (7) issuance of the New
Warrants;

 

28



--------------------------------------------------------------------------------



 



(8) entry into the ABL Facility; (9) adoption of the Shareholders Agreement and
Registration Rights Agreement; (10) assumption of the Expense Reimbursement
Agreements; and (11) all other actions contemplated under the Plan (whether to
occur before, on, or after the Effective Date). All matters provided for in the
Plan involving the corporate structure of the Debtors or the Reorganized
Debtors, and any corporate action required by the Debtors, the Reorganized
Debtors, or Reorganized NBC in connection with the Plan shall be deemed to have
occurred and shall be in effect, without any requirement of further action by
the security holders, directors or officers of the Debtors, the Reorganized
Debtors, or Reorganized NBC. On or (as applicable) prior to the Effective Date,
the appropriate officers of the Debtors, the Reorganized Debtors, or Reorganized
NBC, as applicable, shall be authorized and (as applicable) directed to issue,
execute, and deliver the agreements, documents, securities, and instruments
contemplated under the Plan (or necessary or desirable to effect the
transactions contemplated under the Plan) in the name of and on behalf of the
Reorganized Debtors and Reorganized NBC, including the New ABL Facility, New
Senior Secured Notes, New Senior Unsecured Notes, New Warrants, Shareholder
Agreement, and Registration Rights Agreement], as applicable, and any and all
other agreements, documents, securities, and instruments relating to the
foregoing. The authorizations and approvals contemplated by this Article IV.K
shall be effective notwithstanding any requirements under non-bankruptcy law.
The issuance of the New Common Equity shall be exempt from the requirements of
section 16(b) of the Securities Exchange Act of 1934 (pursuant to Rule 16b-3
promulgated thereunder) with respect to any acquisition of such securities by an
officer or director (or a director deputized for purposes thereof) as of the
Effective Date.
13.12. New Organizational Documents.
On or immediately prior to the Effective Date, the New Organizational Documents
shall be amended in a manner reasonably satisfactory to the Debtors, the Ad Hoc
8.625% Noteholders, and the JPMorgan Noteholders; provided, however that to the
extent such provision will affect the nature, value, or form of the recovery to
the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders, it shall be
satisfactory to such Holders. Each of the Reorganized Debtors will file its New
Organizational Documents with the applicable Secretaries of State and/or other
applicable authorities in its respective state, province, or country of
incorporation in accordance with the corporate laws of the respective state,
province, or country of incorporation. Pursuant to section 1123(a)(6) of the
Bankruptcy Code, the New Organizational Documents will prohibit the issuance of
non-voting equity securities. After the Effective Date, the Reorganized Debtors
may amend and restate their respective New Organizational Documents and other
constituent documents as permitted by the laws of their respective state,
province, or country of incorporation and its respective New Organizational
Documents.
13.13. Directors and Officers of the Reorganized Debtors.
As of the Effective Date, the term of the current members of the board of
directors of the Debtors shall expire, and the initial boards of directors,
including the New Boards, and the officers of each of the Reorganized Debtors
shall be appointed in accordance with the respective New Organizational
Documents. The New Board shall consist of five members, and include (a) the two
Ad Hoc Members, (b) the one JPM Member, (c) one member to be jointly selected by
the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders, and (d) the Chief
Executive Officer of the Company. The Ad Hoc Members and the JPM Member shall
each be members of the audit, governance and compensation committees. Pursuant
to section 1129(a)(5) of the Bankruptcy Code, the Debtors will disclose in
advance of the Confirmation Hearing the identity and affiliations of any Person
proposed to serve on the initial board of directors or be an officer of each of
the Reorganized Debtors. To the extent any such director or officer of the
Reorganized Debtors is an “insider” under the Bankruptcy Code, the Debtors also
will disclose the nature of any compensation to be paid to such director or
officer. Each such director and officer shall serve from and after the Effective
Date pursuant to the terms of the New Organizational Documents and other
constituent documents of the Reorganized Debtors.

 

29



--------------------------------------------------------------------------------



 



13.14. Effectuating Documents; Further Transactions.
On and after the Effective Date, the Reorganized Debtors, and the officers and
members of the boards of directors thereof, are authorized to and may issue,
execute, deliver, file, or record such contracts, Securities, instruments,
releases, and other agreements or documents and take such actions as may be
necessary to effectuate, implement, and further evidence the terms and
conditions of the Plan and the Securities issued pursuant to the Plan in the
name of and on behalf of the Reorganized Debtors, without the need for any
approvals, authorization, or consents except for those expressly required
pursuant to the Plan.
13.15. Section 1146 Exemption.
Pursuant to section 1146 of the Bankruptcy Code, any transfers of property
pursuant hereto shall not be subject to any document recording tax, stamp tax,
conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate
transfer tax, mortgage recording tax, or other similar tax or governmental
assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forgo the collection of any such
tax or governmental assessment and accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax,
recordation fee, or governmental assessment.
13.16. Director and Officer Liability Insurance.
On or before the Effective Date, the Reorganized Debtors will obtain sufficient
liability insurance policy coverage for the five-year period following the
Effective Date with a cost not to exceed $200,000 for the Debtors’ current and
former directors and officers serving from and after the Petition Date.
13.17. Management Equity Incentive Program.
On the Effective Date, the Debtors shall adopt the Management Equity Incentive
Plan. The Management Equity Incentive Plan will cover 10% of the fully-diluted
and fully-distributed shares of New Common Equity contemplated herein, with such
percent being diluted for additional stock issuances by the Debtors (other than
pursuant to such issuances contemplated by the Restructuring, including pursuant
to the Management Equity Incentive Plan) following the Effective Date. On the
Effective Date: (a) 50% of the aggregate pool will be granted as restricted
stock units (collectively, the “RSUs”); and (b) 25% of the aggregate pool will
be granted in the form of stock options (collectively, the “Emergence Options,”
and together with the RSUs, the “Emergence Award”). The remaining 25% will be
granted in the future as stock options (the “Remaining Options,” and together
with the Emergence Award, the

 

30



--------------------------------------------------------------------------------



 



“Incentive Award”), vesting based on the achievement of reasonably attainable
performance goals determined by the New Board in good faith. The Chief Executive
Officer shall provide a proposed allocation for the Emergence Award to the Ad
Hoc 8.625% Noteholders and JPMorgan Member at least 21 days prior to the
Effective Date. Such allocation shall be as agreed upon by the Chief Executive
Officer, the Ad Hoc 8.625% Noteholders, and JPMorgan Member prior to the
Effective Date. The Emergence Award will vest in four equal annual installments
on the anniversary of the Effective Date. The Remaining Options will be granted
within four years of the Effective Date and will vest and become exercisable in
annual installments, as determined by the New Board over a period that will not
exceed four years. Any Incentive Award shall automatically vest upon: (i) the
death, disability, termination without “cause”, or termination for “good
reason”; or (ii) a change in control of the Debtors following the Effective
Date. Shares of New Common Equity acquired in connection with any Incentive
Award will be subject to customary restrictions on transfer and will have
customary tag along and registration rights. To the extent no equity security of
the Debtors is publicly traded at the time a tax liability is incurred, the
Debtors shall, at the holder’s election, withhold sufficient New Common Equity
to pay any taxes due upon settlement of any Incentive Award.
13.18. Employee and Retiree Benefits.
In consideration for releasing all Claims against the companies, all employees
that are party to employment, retirement, indemnification, and other agreements
or arrangements with the Debtors in place as of the Effective Date with the
Debtors’ officers, directors, or employees, who will continue in such capacities
or similar capacities after the Effective Date, or variable incentive plans
regarding payment of a percentage of annual salary based on performance goals
and financial targets for certain employees identified as key leaders, top level
managers, or sales leaders shall receive new employment agreements with the
Reorganized Debtors, which shall have economic terms that are not less favorable
to such employee than such employee’s current employment agreement, as
satisfactory to the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders.
13.19. Preservation of Causes of Action.
In accordance with section 1123(b) of the Bankruptcy Code, but subject to
Article VIII hereof, the Reorganized Debtors shall retain and may enforce all
rights to commence and pursue, as appropriate, any and all Causes of Action,
whether arising before or after the Petition Date, including any actions
specifically enumerated in the Plan Supplement, and the Reorganized Debtors’
rights to commence, prosecute, or settle such Causes of Action shall be
preserved notwithstanding the occurrence of the Effective Date, other than the
Causes of Action released by the Debtors pursuant to the releases and
exculpations contained in the Plan, including in Article VIII. The Reorganized
Debtors may pursue such Causes of Action, as appropriate, in accordance with the
best interests of the Reorganized Debtors. No Entity may rely on the absence of
a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any Cause of Action against it as any indication that the Debtors
or the Reorganized Debtors, as applicable, will not pursue any and all available
Causes of Action against it. The Debtors or the Reorganized Debtors, as
applicable, expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided in the Plan.
Unless any Causes of Action against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan or a
Bankruptcy Court order, the Reorganized Debtors expressly reserve all Causes of
Action, for later adjudication, and, therefore, no preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion,
claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall
apply to such Causes of Action upon, after, or as a consequence of the
Confirmation or Consummation.

 

31



--------------------------------------------------------------------------------



 



The Reorganized Debtors reserve and shall retain the Causes of Action
notwithstanding the rejection or repudiation of any Executory Contract or
Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
that a Debtor may hold against any Entity shall vest in the Reorganized Debtors.
The applicable Reorganized Debtors, through their authorized agents or
representatives, shall retain and may exclusively enforce any and all such
Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute,
enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment
any such Causes of Action and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or
approval of the Bankruptcy Court.
Section 14.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
14.01. Assumption and Rejection of Executory Contracts and Unexpired Leases.
On the Effective Date, except as otherwise provided herein, all Executory
Contracts or Unexpired Leases, not previously assumed or rejected pursuant to an
order of the Bankruptcy Court, will be deemed assumed, in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
other than those Executory Contracts or Unexpired Leases that: (1) previously
were assumed or rejected by the Debtors; (2) are identified on the Rejected
Executory Contract and Unexpired Lease List; (3) are the subject of a motion to
reject Executory Contracts or Unexpired Leases that is pending on the
Confirmation Date; or (4) are subject to a motion to reject an Executory
Contract or Unexpired Lease pursuant to which the requested effective date of
such rejection is after the Effective Date. Entry of the Confirmation Order by
the Bankruptcy Court shall constitute approval of such assumptions and the
rejection of the Executory Contracts or Unexpired Leases listed on the Rejected
Executory Contract and Unexpired Lease List pursuant to sections 365(a) and 1123
of the Bankruptcy Code. Any motions to assume Executory Contracts or Unexpired
Leases pending on the Effective Date shall be subject to approval by the
Bankruptcy Court on or after the Effective Date by a Final Order. Each Executory
Contract and Unexpired Lease assumed pursuant to this Article V.A or by any
order of the Bankruptcy Court, which has not been assigned to a third party
prior to the Confirmation Date, shall revest in and be fully enforceable by the
Reorganized Debtors in accordance with its terms, except as such terms are
modified by the provisions of the Plan or any order of the Bankruptcy Court
authorizing and providing for its assumption under applicable federal law.
Notwithstanding anything to the contrary in the Plan, the Debtors or the
Reorganized Debtors, as applicable, reserve the right to alter, amend, modify,
or supplement the schedules of Executory Contracts and Unexpired Leases
identified in this Article V and in the Plan Supplement at any time through and
including 45 days after the Effective Date.

 

32



--------------------------------------------------------------------------------



 



14.02. Indemnification Obligations.
All indemnification provisions, consistent with applicable law, currently in
place (whether in the by-laws, certificates of incorporation, board resolutions,
indemnification agreements, or employment contracts) for the current and former
directors, officers, employees (each of the foregoing serving in such capacity
after the Petition Date), attorneys, accountants, investment bankers, and the
Debtors shall be assumed by the applicable Debtor, effective as of the Effective
Date, pursuant to sections 365 and 1123 of the Bankruptcy Code, to the extent
such Indemnification Obligation is executory, unless such Indemnification
Obligation previously was rejected by the Debtors pursuant to a Final Order or
is the subject of a motion to reject pending on the Effective Date. Each
Indemnification Obligation that is assumed, deemed assumed, honored, or
reaffirmed shall remain in full force and effect, shall not be modified,
reduced, discharged, impaired, or otherwise affected in any way, and shall
survive Unimpaired and unaffected, irrespective of when such obligation arose.
14.03. Claims Based on Rejection of Executory Contracts or Unexpired Leases.
Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order,
if any, must be filed with the Bankruptcy Court within 30 days after the later
of (1) the date of entry of an order of the Bankruptcy Court (including the
Confirmation Order) approving such rejection, (2) the effective date of such
rejection, or (3) the Effective Date. Any Claims arising from the rejection of
an Executory Contract or Unexpired Lease not filed with the Bankruptcy Court
within such time will be automatically disallowed, forever barred from
assertion, and shall not be enforceable against the Debtors or the Reorganized
Debtors, the Estates, or their property without the need for any objection by
the Reorganized Debtors or further notice to, or action, order, or approval of
the Bankruptcy Court or any other Entity, and any Claim arising out of the
rejection of the Executory Contract or Unexpired Lease shall be deemed fully
satisfied, released, and discharged, notwithstanding anything in the Schedules
or a Proof of Claim to the contrary. All Allowed Claims arising from the
rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be
classified as General Unsecured Claims and shall be treated in accordance with
Article III.B.5 hereof.
14.04. Cure of Defaults for Executory Contracts and Unexpired Leases Assumed.
Any monetary defaults under each Executory Contract and Unexpired Lease to be
assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1)
of the Bankruptcy Code, by payment of the default amount in Cash on the
Effective Date, subject to the limitation described below, or on such other
terms as the parties to such Executory Contracts or Unexpired Leases may
otherwise agree. In the event of a dispute regarding (1) the amount of any
payments to cure such a default, (2) the ability of the Reorganized Debtors or
any assignee to provide “adequate assurance of future performance” (within the
meaning of section 365 of the

 

33



--------------------------------------------------------------------------------



 



Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed,
or (3) any other matter pertaining to assumption, the cure payments required by
section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a
Final Order or orders resolving the dispute and approving the assumption. At
least ten days prior to the Confirmation Hearing, the Debtors shall provide for
notices of proposed assumption and proposed cure amounts to be sent to
applicable third parties and for procedures for objecting thereto and resolution
of disputes by the Bankruptcy Court. Any objection by a counterparty to an
Executory Contract or Unexpired Lease to a proposed assumption or related cure
amount must be filed, served, and actually received by the Debtors at least
three days prior to the Confirmation Hearing. Any counterparty to an Executory
Contract or Unexpired Lease that fails to object timely to the proposed
assumption or cure amount will be deemed to have assented to such assumption or
cure amount.
Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time prior to the effective date of assumption. Any
Proofs of Claim filed with respect to an Executory Contract or Unexpired Lease
that has been assumed shall be deemed disallowed and expunged, without further
notice to or action, order, or approval of the Bankruptcy Court.
14.05. Preexisting Obligations to the Debtors under Executory Contracts and
Unexpired Leases.
Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall not constitute a termination of preexisting obligations owed to
the Debtors or the Reorganized Debtors, as applicable, under such Executory
Contracts or Unexpired Leases.
14.06. Insurance Policies.
Each of the Debtors’ insurance policies and any agreements, documents, or
instruments relating thereto, are treated as Executory Contracts under the Plan.
Unless otherwise provided in the Plan, on the Effective Date, the Debtors shall
be deemed to have assumed all insurance policies and any agreements, documents,
and instruments relating to coverage of all insured Claims.
14.07. Modifications, Amendments, Supplements, Restatements, or Other
Agreements.
Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed shall include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such Executory
Contract or Unexpired Lease, and all Executory Contracts and Unexpired Leases
related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected
or repudiated or is rejected or repudiated under the Plan.
Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases shall not be deemed to alter the prepetition nature
of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

 

34



--------------------------------------------------------------------------------



 



14.08. Reservation of Rights.
Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
on the Rejected Executory Contract and Unexpired Lease List, nor anything
contained in the Plan, shall constitute an admission by the Debtors that any
such contract or lease is in fact an Executory Contract or Unexpired Lease or
that any of the Reorganized Debtors has any liability thereunder. If there is a
dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors or the Reorganized Debtors,
as applicable, shall have 30 days following entry of a Final Order resolving
such dispute to alter its treatment of such contract or lease.
14.09. Nonoccurrence of Effective Date.
In the event that the Effective Date does not occur, the Bankruptcy Court shall
retain jurisdiction with respect to any request to extend the deadline for
assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.
14.10. Contracts and Leases Entered Into After the Petition Date.
Contracts and leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed by such Debtor,
will be performed by the applicable Debtor or the Reorganized Debtors liable
thereunder in the ordinary course of their business. Accordingly, such contracts
and leases (including any assumed Executory Contracts and Unexpired Leases) will
survive and remain unaffected by entry of the Confirmation Order.
Section 15.
PROVISIONS GOVERNING DISTRIBUTIONS
15.01. Timing and Calculation of Amounts to Be Distributed.
Unless otherwise provided in the Plan, on the Effective Date (or if a Claim is
not an Allowed Claim or Allowed Interest on the Effective Date, on the date that
such Claim or Interest becomes an Allowed Claim or Allowed Interest, or as soon
as reasonably practicable thereafter), each Holder of an Allowed Claim or
Allowed Interests shall receive the full amount of the distributions that the
Plan provides for Allowed Claims or Allowed Interests in the applicable Class.
In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment
or the performance of such act may be completed on the next succeeding Business
Day, but shall be deemed to have been completed as of the required date. If and
to the extent that there are Disputed Claims or Disputed Interests,
distributions on account of any such Disputed Claims or Disputed Interests shall
be made pursuant to the provisions set forth in Article VII hereof. Except as
otherwise provided in the Plan, Holders of Claims or Interests shall not be
entitled to interest, dividends, or accruals on the distributions provided for
in the Plan, regardless of whether such distributions are delivered on or at any
time after the Effective Date.

 

35



--------------------------------------------------------------------------------



 



15.02. Disbursing Agent.
All distributions under the Plan shall be made by the Disbursing Agent on the
Effective Date. The Disbursing Agent shall not be required to give any bond or
surety or other security for the performance of its duties unless otherwise
ordered by the Bankruptcy Court. Additionally, in the event that the Disbursing
Agent is so otherwise ordered, all costs and expenses of procuring any such bond
or surety shall be borne by the Reorganized Debtors.
15.03. Rights and Powers of Disbursing Agent.
(a) Powers of the Disbursing Agent.
The Disbursing Agent shall be empowered to: (a) effect all actions and execute
all agreements, instruments, and other documents necessary to perform its duties
under the Plan; (b) make all distributions contemplated hereby; (c) employ
professionals to represent it with respect to its responsibilities; and
(d) exercise such other powers as may be vested in the Disbursing Agent by order
of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof.
(b) Expenses Incurred On or After the Effective Date.
Except as otherwise ordered by the Bankruptcy Court, the amount of any
reasonable fees and expenses incurred by the Disbursing Agent on or after the
Effective Date (including taxes) and any reasonable compensation and expense
reimbursement claims (including reasonable attorney fees and expenses) made by
the Disbursing Agent shall be paid in Cash by the Reorganized Debtors.
15.04. Delivery of Distributions and Undeliverable or Unclaimed Distributions.
(a) Record Date for Distribution.
On the Distribution Record Date, the Claims Register shall be closed and any
party responsible for making distributions shall instead be authorized and
entitled to recognize only those record Holders listed on the Claims Register as
of the close of business on the Distribution Record Date.
(b) Delivery of Distributions in General.
Except as otherwise provided herein, the Reorganized Debtors shall make
distributions to Holders of Allowed Claims and Allowed Interests as of the
Distribution Record Date at the address for each such Holder as indicated on the
Debtors’ records as of the date of any such distribution; provided, however,
that the manner of such distributions shall be determined at the discretion of
the Reorganized Debtors; provided further, however, that the address for each
Holder of an Allowed Claim shall be deemed to be the address set forth in any
Proof of Claim Filed by that Holder.

 

36



--------------------------------------------------------------------------------



 



(c) Minimum Distributions.
No fractional shares of New Common Equity shall be distributed and no Cash shall
be distributed in lieu of such fractional amounts. When any distribution
pursuant to the Plan on account of an Allowed Claim or Allowed Interest would
otherwise result in the issuance of a number of shares of New Common Equity that
is not a whole number, the actual distribution of shares of New Common Equity
shall be rounded as follows: (a) fractions of one-half (1/2) or greater shall be
rounded to the next higher whole number and (b) fractions of less than one-half
(1/2) shall be rounded to the next lower whole number with no further payment
therefore. The total number of authorized shares of New Common Equity to be
distributed to holders of Allowed Claims and Allowed Interests shall be adjusted
as necessary to account for the foregoing rounding.
(d) Undeliverable Distributions and Unclaimed Property.
In the event that any distribution to any Holder is returned as undeliverable,
no distribution to such Holder shall be made unless and until the Disbursing
Agent has determined the then-current address of such Holder, at which time such
distribution shall be made to such Holder without interest; provided, however,
that such distributions shall be deemed unclaimed property under section 347(b)
of the Bankruptcy Code at the expiration of one year from the Effective Date.
After such date, all unclaimed property or interests in property shall revert to
the Reorganized Debtors automatically and without need for a further order by
the Bankruptcy Court (notwithstanding any applicable federal, provincial or
state escheat, abandoned, or unclaimed property laws to the contrary), and the
Claim of any Holder to such property or Interest in property shall be discharged
and forever barred.
15.05. Manner of Payment.
(a) All distributions of the New Common Equity to the Holders of Claims and
Interests under the Plan shall be made by the Disbursing Agent on behalf of
Reorganized NBC.
(b) All distributions of the New ABL Facility, New Senior Secured Notes, New
Senior Unsecured Notes, and New Warrants proceeds, as applicable, to the Holders
of Claims under the Plan shall be made by the Disbursing Agent on behalf of the
Reorganized Debtors.
(c) All distributions of Cash under the Plan shall be made by the Disbursing
Agent on behalf of the applicable Debtor.
(d) At the option of the Disbursing Agent, any Cash payment to be made hereunder
may be made by check or wire transfer or as otherwise required or provided in
applicable agreements.

 

37



--------------------------------------------------------------------------------



 



15.06. Section 1145 Exemption.
Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and
distribution of the New Common Equity, as contemplated by Article III.B hereof
to Classes 5 and 6, shall be exempt from, among other things, the registration
requirements of section 5 of the Securities Act and any other applicable law
requiring registration prior to the offering, issuance, distribution, or sale of
Securities. In addition, under section 1145 of the Bankruptcy Code, such New
Common Equity will be freely tradable in the U.S. by the recipients thereof,
subject to the provisions of section 1145(b)(1) of the Bankruptcy Code relating
to the definition of an underwriter in section 2(a)(11) of the Securities Act,
and compliance with applicable securities laws and any rules and regulations of
the Securities and Exchange Commission, if any, applicable at the time of any
future transfer of such Securities or instruments and subject to any
restrictions in the Shareholders Agreement, Registration Rights Agreement, and
the Reorganized Debtors’ New Organizational Documents.
15.07. Compliance with Tax Requirements.
In connection with the Plan, to the extent applicable, the Reorganized Debtors
shall comply with all tax withholding and reporting requirements imposed on them
by any Governmental Unit, and all distributions pursuant to the Plan shall be
subject to such withholding and reporting requirements. Notwithstanding any
provision in the Plan to the contrary, the Reorganized Debtors and the
Disbursing Agent shall be authorized to take all actions necessary to comply
with such withholding and reporting requirements, including liquidating a
portion of the distribution to be made under the Plan to generate sufficient
funds to pay applicable withholding taxes, withholding distributions pending
receipt of information necessary to facilitate such distributions, or
establishing any other mechanisms they believe are reasonable and appropriate.
The Reorganized Debtors reserve the right to allocate all distributions made
under the Plan in compliance with all applicable wage garnishments, alimony,
child support, and other spousal awards, liens, and encumbrances.
15.08. Allocations.
Distributions in respect of Allowed Claims shall be allocated first to the
principal amount of such Claims (as determined for federal income tax purposes)
and then, to the extent the consideration exceeds the principal amount of the
Claims, to any portion of such Claims for accrued but unpaid interest.
15.09. No Postpetition Interest on Claims.
Unless otherwise specifically provided for in the Plan, or the Confirmation
Order, or required by applicable bankruptcy law, postpetition interest shall not
accrue or be paid on any Claims against the Debtors, and no Holder of a Claim
against the Debtors shall be entitled to interest accruing on or after the
Petition Date on any such Claim.
15.10. Setoffs and Recoupment.
The Debtors may, but shall not be required to, setoff against or recoup from any
Claims of any nature whatsoever that the Debtors may have against the claimant,
but neither the failure to do so nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Debtors or the Reorganized Debtors of any
such Claim it may have against the Holder of such Claim.

 

38



--------------------------------------------------------------------------------



 



15.11. Claims Paid or Payable by Third Parties.
(a) Claims Paid by Third Parties.
The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a
Claim, and such Claim shall be disallowed without a Claims objection having to
be Filed and without any further notice to or action, order, or approval of the
Bankruptcy Court, to the extent that the Holder of such Claim receives payment
in full on account of such Claim from a party that is not a Debtor or a
Reorganized Debtor. Subject to the last sentence of this paragraph, to the
extent a Holder of a Claim receives a distribution on account of such Claim and
receives payment from a party that is not a Debtor or a Reorganized Debtor on
account of such Claim, such Holder shall, within 14 days of receipt thereof,
repay or return the distribution to the applicable Reorganized Debtor, to the
extent the Holder’s total recovery on account of such Claim from the third party
and under the Plan exceeds the amount of such Claim as of the date of any such
distribution under the Plan. The failure of such Holder to timely repay or
return such distribution shall result in the Holder owing the applicable
Reorganized Debtor annualized interest at the Federal Judgment Rate on such
amount owed for each Business Day after the 14-day grace period specified above
until the amount is repaid.
(b) Claims Payable by Third Parties.
No distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the
Holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy. To the extent that one or more of the Debtors’ insurers agrees
to satisfy in full or in part a Claim (if and to the extent adjudicated by a
court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Bankruptcy Court.
(c) Applicability of Insurance Policies.
Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

 

39



--------------------------------------------------------------------------------



 



Section 16.
PROCEDURES FOR RESOLVING CONTINGENT,
UNLIQUIDATED, AND DISPUTED CLAIMS
16.01. Allowance of Claims.
After the Effective Date, each the Reorganized Debtors shall have and retain any
and all rights and defenses such Debtor had with respect to any Claim or
Interest immediately prior to the Effective Date.
16.02. Claims Administration Responsibilities.
Except as otherwise specifically provided in the Plan, after the Effective Date,
the Reorganized Debtors shall have the sole authority: (1) to File, withdraw, or
litigate to judgment, objections to Claims or Interests; (2) to settle or
compromise any Disputed Claim without any further notice to or action, order, or
approval by the Bankruptcy Court; and (3) to administer and adjust the Claims
Register to reflect any such settlements or compromises without any further
notice to or action, order, or approval by the Bankruptcy Court.
16.03. Estimation of Claims and Interests.
Before or after the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, may (but are not required to) at any time request that the
Bankruptcy Court estimate any Disputed Claim or Disputed Interest that is
contingent or unliquidated pursuant to section 502(c) of the Bankruptcy Code for
any reason, regardless of whether any party previously has objected to such
Claim or Interest or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court shall retain jurisdiction to estimate any
such Claim or Interest, including during the litigation of any objection to any
Claim or Interest or during the appeal relating to such objection.
Notwithstanding any provision otherwise in the Plan, a Claim or Interest that
has been expunged from the Claims Register, but that either is subject to appeal
or has not been the subject of a Final Order, shall be deemed to be estimated at
zero dollars, unless otherwise ordered by the Bankruptcy Court. In the event
that the Bankruptcy Court estimates any contingent or unliquidated Claim or
Interest, that estimated amount shall constitute a maximum limitation on such
Claim or Interest for all purposes under the Plan (including for purposes of
distributions), and the relevant Reorganized Debtor may elect to pursue any
supplemental proceedings to object to any ultimate distribution on such Claim or
Interest.
16.04. Adjustment to Claims or Interests without Objection.
Any Claim or Interest that has been paid or satisfied, or any Claim or Interest
that has been amended or superseded, may be adjusted or expunged on the Claims
Register by the Reorganized Debtors without a Claims objection having to be
Filed and without any further notice to or action, order, or approval of the
Bankruptcy Court.
16.05. Time to File Objections to Claims.
Any objections to Claims shall be Filed on or before the later of (1) the date
that is one year after the Effective Date and (2) such date as may be fixed by
the Bankruptcy Court, after notice and a hearing, whether fixed before or after
the date that is one year after the Effective Date.

 

40



--------------------------------------------------------------------------------



 



16.06. Disallowance of Claims or Interests.
Any Claims or Interests held by Entities from which property is recoverable
under section 542, 543, 550, or 553 of the Bankruptcy Code or that is a
transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547,
548, 549, or 724(a) of the Bankruptcy Code, shall be deemed disallowed pursuant
to section 502(d) of the Bankruptcy Code, and Holders of such Claims or
Interests may not receive any distributions on account of such Claims until such
time as such Causes of Action against that Entity have been settled or a
Bankruptcy Court order with respect thereto has been entered and all sums due,
if any, to the Debtors by that Entity have been turned over or paid to the
Reorganized Debtors. All Claims Filed on account of an indemnification
obligation to a director, officer, or employee shall be deemed satisfied and
expunged from the Claims Register as of the Effective Date to the extent such
indemnification obligation is assumed (or honored or reaffirmed, as the case may
be) pursuant to the Plan, without any further notice to or action, order, or
approval of the Bankruptcy Court. All Claims Filed on account of an employee
benefit shall be deemed satisfied and expunged from the Claims Register as of
the Effective Date to the extent the Reorganized Entities elect to honor such
employee benefit, without any further notice to or action, order, or approval of
the Bankruptcy Court.
Except as provided herein or otherwise agreed, any and all Proofs of Claim filed
after the Bar Date shall be deemed disallowed and expunged as of the Effective
Date without any further notice to or action, order, or approval of the
Bankruptcy Court, and Holders of such Claims may not receive any distributions
on account of such Claims, unless on or before the Confirmation Hearing such
late Claim has been deemed timely filed by a Final Order.
16.07. Amendments to Claims or Interests.
On or after the Effective Date, a Claim or Interest may not be Filed or amended
without the prior authorization of the Bankruptcy Court or the Reorganized
Debtors, and any such new or amended Claim or Interest Filed shall be deemed
disallowed in full and expunged without any further action.
16.08. No Distributions Pending Allowance.
If an objection to a Claim or Interest or portion thereof is filed as set forth
in Article VII.B hereof, no payment or distribution provided under the Plan
shall be made on account of such Claim or Interest or portion thereof unless and
until such Disputed Claim or Interest becomes an Allowed Claim or Interest.
16.09. Distributions After Allowance.
To the extent that a Disputed Claim or Disputed Interest ultimately becomes an
Allowed Claim or Allowed Interest, distributions (if any) shall be made to the
Holder of such Allowed Claim or Allowed Interest in accordance with the
provisions of the Plan. As soon as practicable after the date that the order or
judgment of the Bankruptcy Court allowing any Disputed Claim or Disputed
Interest becomes a Final Order, the Disbursing Agent shall provide to the Holder
of such Claim or Interest the distribution (if any) to which such Holder is
entitled under the Plan as of the Effective Date, without any interest,
dividends, or accruals to be paid on account of such Claim or Interest unless
required under applicable bankruptcy law.

 

41



--------------------------------------------------------------------------------



 



Section 17.
SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS
17.01. Discharge of Claims and Termination of Interests.
Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or in any contract, instrument, or other
agreement or document created pursuant to the Plan, the distributions, rights,
and treatment that are provided in the Plan shall be in complete satisfaction,
discharge, and release, effective as of the Effective Date, of Claims (including
any Intercompany Claims resolved or compromised after the Effective Date by the
Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever,
including any interest accrued on Claims or Interests from and after the
Petition Date, whether known or unknown, against, liabilities of, Liens on,
obligations of, rights against, and Interests in, the Debtors or any of their
assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any liability (including withdrawal liability) to the
extent such Claims or Interests relate to services performed by employees of the
Debtors prior to the Effective Date and that arise from a termination of
employment, any contingent or non-contingent liability on account of
representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (1) a Proof of Claim or Proof of
Interest based upon such debt, right, or Interest is Filed or deemed Filed
pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest based
upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the
Plan. Any default by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately prior to or on account of the filing of the
Chapter 11 Cases shall be deemed cured on the Effective Date. The Confirmation
Order shall be a judicial determination of the discharge of all Claims and
Interests subject to the Effective Date occurring.
17.02. Release of Liens.
Except as otherwise provided in the Plan or in any contract, instrument,
release, or other agreement or document created pursuant to the Plan, on the
Effective Date and concurrently with the applicable distributions made pursuant
to the Plan and, in the case of a Secured Claim, satisfaction in full of the
portion of the Secured Claim that is Allowed as of the Effective Date, except
for Other Secured Claims that the Debtors elect to reinstate in accordance with
Article III.B.3 hereof, all mortgages, deeds of trust, Liens, pledges, or other
security interests against any property of the Estates shall be fully released
and discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns.

 

42



--------------------------------------------------------------------------------



 



17.03. Releases by the Debtors.
Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan, for good and valuable consideration, on and
after the Effective Date, the Released Parties are deemed released and
discharged by the Debtors from any and all Claims, obligations, rights, suits,
damages, causes of action, remedies, and liabilities whatsoever, including any
derivative Claims asserted on behalf of the Debtors, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that the Debtors would have been legally entitled to assert in its
own right (whether individually or collectively) or on behalf of the Holder of
any Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Restructuring, the purchase,
sale, or rescission of the purchase or sale of any Security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Restructuring, the business or contractual
arrangements between the Debtors and any Released Party, the restructuring of
Claims and Interests prior to or in the Restructuring, the negotiation,
formulation, or preparation of the Restructuring Documents and related
disclosures, or related agreements, instruments, or other documents, upon any
other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date, other than Claims or liabilities arising
out of or relating to any act or omission of a Released Party that constitutes
willful misconduct (including actual fraud) or gross negligence.
17.04. Releases by Holders of Claims and Interests.
As of the Effective Date, except as otherwise specifically provided in the Plan
and to the fullest extent permitted by law, for good and valuable consideration,
Holders of Claims and Interests shall be deemed to have conclusively,
absolutely, unconditionally, irrevocably, and forever released and discharged
the Debtors and the Released Parties from any and all Claims, Interests,
obligations, rights, suits, damages, Causes of Action, remedies, and liabilities
whatsoever, including any derivative Claims asserted on behalf of the Debtors,
whether known or unknown, foreseen or unforeseen, existing or hereafter arising,
in law, equity or otherwise, that such Entity would have been legally entitled
to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Restructuring,
the purchase, sale, or rescission of the purchase or sale of any security of the
Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in the Restructuring, the business or
contractual arrangements between any Debtors and any Released Party, the
restructuring of Claims and Interests prior to or in the Restructuring, the
negotiation, formulation, or preparation of the Restructuring Documents and
related disclosures, or related agreements, instruments, or other documents,
upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, other than Claims or
liabilities arising out of or relating to any act or omission of the Debtors or
Released Party that constitutes willful misconduct (including actual fraud) or
gross negligence.

 

43



--------------------------------------------------------------------------------



 



17.05. Exculpation.
Except as otherwise specifically provided in the Plan or Plan Supplement, no
Released Party shall have or incur, and each Released Party is hereby released
and exculpated from any claim, obligation, Cause of Action, or liability for any
Exculpated Claim, except for gross negligence or willful misconduct (including
actual fraud), but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Restructuring. The Released Parties have, and
upon completion of the Restructuring shall be deemed to have, participated in
good faith and in compliance with the applicable laws with regard to the
distribution of the New ABL Facility, the New Senior Secured Notes, the New
Senior Unsecured Notes, the New Warrants, and the New Common Equity pursuant to
the Restructuring and, therefore, are not, and on account of such distributions
shall not be, liable at any time for the violation of any applicable law, rule,
or regulation governing the solicitation of acceptances or rejections of the
Restructuring or such distributions made pursuant to the Restructuring.
17.06. Injunction.
Except as otherwise expressly provided in the Plan or Plan Supplement or for
obligations issued pursuant to the Restructuring (including any obligations
under the New ABL Facility, the New Senior Secured Notes, the New Senior
Unsecured Notes, the New Warrants, and documents and instruments related
thereto), all Entities who have held, hold, or may hold Claims or Interests that
have been released pursuant to the Restructuring, discharged pursuant to the
Restructuring, or are subject to exculpation pursuant to the Restructuring are
permanently enjoined, from and after the Effective Date, from taking any of the
following actions against, as applicable, the Debtors or the Released Parties:
(a) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Interests; (b) enforcing, attaching, collecting, or recovering by any manner or
means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any such Claims or Interests;
(c) creating, perfecting, or enforcing any encumbrance of any kind against such
Entities or the property or the estates of such Entities on account of or in
connection with or with respect to any such Claims or Interests; (d) asserting
any right of setoff, subrogation, or recoupment of any kind against any
obligation due from such Entities or against the property of such Entities on
account of or in connection with or with respect to any such Claims or Interests
unless such Holder has Filed a motion requesting the right to perform such
setoff on or before the Effective Date, and notwithstanding an indication of a
Claim or Interest or otherwise that such Holder asserts, has, or intends to
preserve any right of setoff pursuant to applicable law or otherwise; and
(e) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Interests released or settled pursuant to the Restructuring.
17.07. Protections Against Discriminatory Treatment.
Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

44



--------------------------------------------------------------------------------



 



17.08. Setoffs.
Except as otherwise expressly provided for in the Plan, each Reorganized Debtor
pursuant to the Bankruptcy Code (including section 553 of the Bankruptcy Code),
applicable non-bankruptcy law, or as may be agreed to by the Holder of a Claim,
may setoff against any Allowed Claim and the distributions to be made pursuant
to the Plan on account of such Allowed Claim (before any distribution is made on
account of such Allowed Claim), any Claims, rights, and Causes of Action of any
nature that such Debtor or the Reorganized Debtors, as applicable, may hold
against the Holder of such Allowed Claim, to the extent such Claims, rights, or
Causes of Action against such Holder have not been otherwise compromised or
settled on or prior to the Effective Date (whether pursuant to the Plan or
otherwise); provided, however, that neither the failure to effect such a setoff
nor the allowance of any Claim pursuant to the Plan shall constitute a waiver or
release by such Reorganized Debtor of any such Claims, rights, and Causes of
Action that such Reorganized Debtor may possess against such Holder. In no event
shall any Holder of Claims be entitled to setoff any Claim against any Claim,
right, or Cause of Action of a Debtor or a Reorganized Debtor, as applicable,
unless such Holder has Filed a motion with the Bankruptcy Court requesting the
authority to perform such setoff on or before the Confirmation Date, and
notwithstanding any indication in any Proof of Claim or otherwise that such
Holder asserts, has, or intends to preserve any right of setoff pursuant to
section 553 or otherwise.
17.09. Recoupment.
In no event shall any Holder of Claims or Interests be entitled to recoup any
Claim or against any Claim, right, or Cause of Action of the Debtors or the
Reorganized Debtors, as applicable, unless such Holder actually has performed
such recoupment and provided notice thereof in writing to the Debtors on or
before the Confirmation Date, notwithstanding any indication in any Proof of
Claim or Interest or otherwise that such Holder asserts, has, or intends to
preserve any right of recoupment.
17.10. Subordination Rights.
The classification and treatment of all Claims and Interests under the
Restructuring shall conform to and with the respective contractual, legal, and
equitable subordination rights of such Claims and Interests, and any such rights
shall be settled, compromised, and released pursuant to the Restructuring.
17.11. Document Retention.
On and after the Effective Date, the Reorganized Debtors may maintain documents
in accordance with their standard document retention policy, as may be altered,
amended, modified, or supplemented by the Reorganized Debtors.

 

45



--------------------------------------------------------------------------------



 



17.12. Reimbursement or Contribution.
If the Bankruptcy Court disallows a Claim for reimbursement or contribution of
an Entity pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the
extent that such Claim is contingent as of the time of allowance or
disallowance, such Claim shall be forever disallowed and expunged
notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Confirmation Date: (1) such Claim has been adjudicated as non-contingent; or
(2) the relevant Holder of a Claim has Filed a non-contingent Proof of Claim on
account of such Claim and a Final Order has been entered prior to the
Confirmation Date determining such Claim as no longer contingent.
Section 18.
CONDITIONS PRECEDENT TO CONFIRMATION
AND CONSUMMATION OF THE PLAN
18.01. Conditions Precedent to Confirmation.
It shall be a condition to Confirmation of the Plan that the following
conditions shall have been satisfied or waived pursuant to the provisions of
Article IX.C hereof:
the Bankruptcy Court shall have entered the Confirmation Order in form and
substance reasonably satisfactory to the Ad Hoc 8.625% Noteholders and the
JPMorgan Noteholders; provided, however, that to the extent any such provision
will affect the nature, value, or form of the recovery to the Ad Hoc 8.625%
Noteholders and the JPMorgan Noteholders, it shall be satisfactory to such
Holders;
the Confirmation Order shall:

  (i)  
authorize the Debtors and the Reorganized Debtors to take all actions necessary
to enter into, implement, and consummate the contracts, instruments, releases,
leases, indentures, and other agreements or documents created in connection with
the Plan;
    (ii)  
decree that the provisions of the Confirmation Order and the Plan are
nonseverable and mutually dependent;
    (iii)  
authorize the Reorganized Debtors to (i) issue the New Common Equity pursuant to
the exemption from registration under the Securities Act provided by section
1145 of the Bankruptcy Code or other exemption from such registration or
pursuant to one or more registration statements, (ii) issue the New Warrants,
and (iii) enter into any agreements contained in the Plan Supplement;
    (iv)  
decree that the Confirmation order shall supersede any Bankruptcy Court orders
issued prior to the Confirmation Date that may be inconsistent with the
Confirmation Order;
    (v)  
authorize the implementation of the Plan in accordance with its terms; and
    (vi)  
provide that, pursuant to section 1146 of the Bankruptcy Code, the assignment or
surrender of any lease or sublease, and the delivery of any deed or other
instrument or transfer order, in furtherance of, or in connection with the Plan,
including any deeds, bills of sale, or assignments executed in connection with
any disposition or transfer of assets contemplated under the Plan, shall not be
subject to any stamp, real estate transfer, mortgage recording, or other similar
tax (including, any mortgages or security interest filing to be recorded or
filed in connection with New ABL Facility and New Senior Secured Notes, as
applicable); and

 

46



--------------------------------------------------------------------------------



 



the Plan must be in form and substance materially consistent with the draft Plan
of Reorganization attached as Exhibit B to the Restructuring and Support
Agreement, and any and all amendments thereto shall be reasonably satisfactory
to the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders; provided,
however, that to the extent such amendment will affect the nature, value, or
form of the recovery to the Ad Hoc 8.625% Noteholders and the JPMorgan
Noteholders, it shall be satisfactory to such Holders;
18.02. Conditions Precedent to the Effective Date.
It shall be a condition to the Effective Date of the Plan that the following
conditions shall have been satisfied or waived pursuant to the provisions of
Article IX.C hereof:
the Confirmation Order shall (a) have been entered in a form and substance
satisfactory to the Debtors and reasonably satisfactory to the Ad Hoc 8.625%
Noteholders and the JPMorgan Noteholders; provided, however, that to the extent
such provision will affect the nature, value, or form of the recovery to the Ad
Hoc 8.625% Noteholders and the JPMorgan Noteholders, it shall be satisfactory to
such Holders and (b) have become a final non-appealable order confirming the
Plan;
the Plan confirmed shall be in form and substance materially consistent with the
draft Plan filed as Exhibit B to the Restructuring and Support Agreement and any
amendments thereto shall be reasonably satisfactory to the Ad Hoc 8.625%
Noteholders and the JPMorgan Noteholders; provided, however, that to the extent
such provision will affect the nature, value, or form of the recovery to the Ad
Hoc 8.625% Noteholders and the JPMorgan Noteholders, it shall be satisfactory to
such Holders;
the opinions of counsel shall have been provided and be reasonably satisfactory
to the Ad Hoc 8.625% Noteholders and the JPMorgan Noteholders;
the corporate resolutions and other required documents shall be executed and be
reasonably satisfactory to the Ad Hoc 8.625% Noteholders and the JPMorgan
Noteholders;
closing certificates shall have been provided and be reasonably satisfactory to
the Ad Hoc 8.625% Noteholder and the JPMorgan Noteholders;
the final version of the Plan Supplement and all of the schedules, documents,
and exhibits contained therein shall have been Filed;

 

47



--------------------------------------------------------------------------------



 



all actions, documents, Certificates, and agreements necessary to implement the
Plan, including documents contained in the Plan Supplement, shall have been
effected or executed and delivered, as the case may be, to the required parties
and, to the extent required, Filed with the applicable Governmental Units in
accordance with applicable laws;
all authorizations, consents, regulatory approvals, rulings, or documents that
are necessary to implement and effectuate the Plan shall have been received; and
the Debtors shall have entered into the New ABL Facility, New Senior Secured
Notes Indenture, New Senior Unsecured Notes Indenture, Registration Rights
Agreement, and Shareholders Agreement.
18.03. Waiver of Conditions.
The conditions to Confirmation and Consummation set forth in this Article IX may
be waived only by consent of the Debtors, the Ad Hoc 8.625% Noteholders, and the
JPMorgan Noteholders, without notice, leave, or order of the Bankruptcy Court or
any formal action other than proceedings to confirm or consummate the Plan.
18.04. Effect of Failure of Conditions.
If Consummation does not occur, the Plan shall be null and void in all respects
and nothing contained in the Plan or the Disclosure Statement shall:
(1) constitute a waiver or release of any Claims by the Debtors, Claims, or
Interests; (2) prejudice in any manner the rights of the Debtors, any Holders,
or any other Entity; or (3) constitute an admission, acknowledgment, offer, or
undertaking by the Debtors, any Holders, or any other Entity in any respect,
including with respect to substantive consolidation and similar arguments.
Section 19.
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
19.01. Modification and Amendments.
Except as otherwise specifically provided in the Plan, the Debtors, with the
reasonable consent of the Ad Hoc 8.625% Noteholders and the JPMorgan
Noteholders, reserve the right to modify the Plan, whether such modification is
material or immaterial, and seek Confirmation consistent with the Bankruptcy
Code; provided, however, that to the extent any such amendments will affect the
nature, value, or form of the recovery to the Ad Hoc 8.625% Noteholders and
JPMorgan Noteholders they shall be satisfactory to such Holders.. Subject to
certain restrictions and requirements set forth in section 1127 of the
Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on modifications
set forth in the Plan, each of the Debtors expressly reserves its respective
rights to revoke or withdraw, or, with the reasonable consent of the Ad Hoc
8.625% Noteholders and the JPMorgan Noteholders, to alter, amend, or modify the
Plan with respect to such Debtor, one or more times, after Confirmation, and, to
the extent necessary may initiate proceedings in the Bankruptcy Court to so
alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile
any inconsistencies in the Plan, the Disclosure Statement, or the Confirmation
Order, in such matters as may be necessary to carry out the purposes and intent
of the Plan; provided, however, that to the extent any such amendments will
affect the nature, value, or form of the recovery to the Ad Hoc 8.625%
Noteholders and JPMorgan Noteholders they shall be satisfactory to such
Holders.. Any such modification or supplement shall be considered a modification
of the Plan and shall be made in accordance with this Article X.

 

48



--------------------------------------------------------------------------------



 



19.02. Effect of Confirmation on Modifications.
Entry of a Confirmation Order shall mean that all modifications or amendments to
the Plan since the solicitation thereof are approved pursuant to section 1127(a)
of the Bankruptcy Code and do not require additional disclosure or
resolicitation under Bankruptcy Rule 3019.
19.03. Revocation or Withdrawal of Plan.
The Debtors reserve the right to revoke or withdraw the Plan prior to the
Confirmation Date and to file subsequent plans of reorganization. If the Debtors
revoke or withdraw the Plan, or if Confirmation or Consummation does not occur,
then: (1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or Interest or Class of Claims or Interests), assumption or
rejection of Executory Contracts or Unexpired Leases effected under the Plan,
and any document or agreement executed pursuant to the Plan, shall be deemed
null and void; and (3) nothing contained in the Plan shall: (a) constitute a
waiver or release of any Claims or Interests; (b) prejudice in any manner the
rights of such Debtor or any other Entity; or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by such Debtor or any other
Entity, including with respect to substantive consolidation and similar
arguments.
Section 20.
RETENTION OF JURISDICTION
Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Bankruptcy Court shall
retain exclusive jurisdiction over all matters arising out of, or related to,
the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
Bankruptcy Code, including jurisdiction to:
allow, disallow, determine, liquidate, classify, estimate, or establish the
priority, Secured or unsecured status, or amount of any Claim or Interest,
including the resolution of any request for payment of any Administrative Claim
and the resolution of any and all objections to the Secured or unsecured status,
priority, amount, or allowance of Claims or Interests;
decide and resolve all matters related to the granting and denying, in whole or
in part, any applications for allowance of compensation or reimbursement of
expenses to Professionals authorized pursuant to the Bankruptcy Code or the
Plan;
resolve any matters related to: (a) the assumption, assumption and assignment,
or rejection of any Executory Contract or Unexpired Lease to which a Debtor is
party or with respect to which a Debtor may be liable and to hear, determine,
and, if necessary, liquidate, any Claims arising therefrom, including Cure
Claims pursuant to section 365 of the Bankruptcy Code; (b) any potential
contractual obligation under any Executory Contract or Unexpired Lease that is
assumed; (c) the Reorganized Debtors amending, modifying, or supplementing,
after the Effective Date, pursuant to Article V hereof, any Executory Contracts
or Unexpired Leases to the list of Executory Contracts and Unexpired Leases to
be assumed or rejected or otherwise; and (d) any dispute regarding whether a
contract or lease is or was executory or expired;

 

49



--------------------------------------------------------------------------------



 



ensure that distributions to Holders of Allowed Claims and Allowed Interests are
accomplished pursuant to the provisions of the Plan;
adjudicate, decide, or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters, and grant or deny any applications
involving a Debtor that may be pending on the Effective Date;
adjudicate, decide, or resolve any and all matters related to section 1141 of
the Bankruptcy Code;
enter and implement such orders as may be necessary to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the
Plan or the Disclosure Statement;
enter and enforce any order for the sale of property pursuant to sections 363,
1123, or 1146(a) of the Bankruptcy Code;
resolve any cases, controversies, suits, disputes, or Causes of Action that may
arise in connection with the Consummation, interpretation, or enforcement of the
Plan or any Entity’s obligations incurred in connection with the Plan;
issue injunctions, enter and implement other orders, or take such other actions
as may be necessary to restrain interference by any Entity with Consummation or
enforcement of the Plan;
resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the releases, injunctions, and other provisions contained in Article
VIII hereof and enter such orders as may be necessary to implement such
releases, injunctions, and other provisions;
resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.K.1 hereof;
enter and implement such orders as are necessary if the Confirmation Order is
for any reason modified, stayed, reversed, revoked, or vacated;
determine any other matters that may arise in connection with or relate to the
Plan, the Disclosure Statement, the Confirmation Order, or any contract,
instrument, release, indenture, or other agreement or document created in
connection with the Plan or the Disclosure Statement;
enter an order or Final Decree concluding or closing the Chapter 11 Cases;
adjudicate any and all disputes arising from or relating to distributions under
the Plan;

 

50



--------------------------------------------------------------------------------



 



consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the
Confirmation Order;
determine requests for the payment of Claims and Interests entitled to priority
pursuant to section 507 of the Bankruptcy Code;
hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan or the Confirmation Order, including
disputes arising under agreements, documents, or instruments executed in
connection with the Plan;
hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;
hear and determine all disputes involving the existence, nature, scope, or
enforcement of any exculpations, discharges, injunctions and released granted in
the Plan, including under Article VIII hereof, regardless of whether such
termination occurred prior to or after the Effective Date;
enforce all orders previously entered by the Bankruptcy Court; and
hear any other matter not inconsistent with the Bankruptcy Code.
Section 21.
MISCELLANEOUS PROVISIONS
21.01. Immediate Binding Effect.
Subject to Article IX.B hereof and notwithstanding Bankruptcy Rules 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan and the Plan Supplement shall be immediately effective and
enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and
any and all Holders of Claims or Interests (irrespective of whether such Claims
or Interests are deemed to have accepted the Plan), all Entities that are
parties to or are subject to the settlements, compromises, releases, discharges,
and injunctions described in the Plan, each Entity acquiring property under the
Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired
Leases with the Debtors.
21.02. Additional Documents.
On or before the Effective Date, the Debtors may file with the Bankruptcy Court
such agreements and other documents as may be necessary to effectuate and
further evidence the terms and conditions of the Plan, with the reasonable
consent of the Ad Hoc 8.625% Noteholders and JPMorgan Noteholder provided,
however, that to the extent any such agreements and documents will affect the
nature, value, or form of the recovery to the Ad Hoc 8.625% Noteholders and
JPMorgan Noteholders they shall be satisfactory to such Holders.. The Debtors or
the Reorganized Debtors, as applicable, and all Holders of Claims or Interests
receiving distributions pursuant to the Plan and all other parties in interest
shall, from time to time, prepare, execute, and deliver any agreements or
documents and take any other actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan.

 

51



--------------------------------------------------------------------------------



 



21.03. Payment of Statutory Fees.
All fees payable pursuant to section 1930(a) of the Judicial Code, as determined
by the Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy
Code, shall be paid by each of the Reorganized Debtors (or the Disbursing Agent
on behalf of each of the Reorganized Debtors) for each quarter (including any
fraction thereof) until the Chapter 11 Cases are converted, dismissed, or
closed, whichever occurs first.
21.04. Certain Agreements.
On the Effective Date, the Debtors shall pay all amounts due under the Expense
Reimbursement Agreements and the reasonable fees and expenses of Delaware
counsel retained by the Ad Hoc 8.625% Noteholders and JPMorgan Noteholders.
21.05. Statutory Committee and Cessation of Fee and Expense Payment.
On the Effective Date, any statutory committee appointed in the Chapter 11 Cases
shall dissolve and members thereof shall be released and discharged from all
rights and duties from or related to the Chapter 11 Cases. The Reorganized
Debtors shall no longer be responsible for paying any fees or expenses incurred
by the members of or advisors to any statutory committees after the Effective
Date.
21.06. Reservation of Rights.
Except as expressly set forth in the Plan, the Plan shall have no force or
effect unless the Bankruptcy Court shall enter the Confirmation Order, and the
Confirmation Order shall have no force or effect if the Effective Date does not
occur. None of the Filing of the Plan, any statement or provision contained in
the Plan, or the taking of any action by any Debtor with respect to the Plan,
the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to
be an admission or waiver of any rights of any Debtor with respect to the
Holders of Claims or Interests prior to the Effective Date.
21.07. Successors and Assigns.
The rights, benefits, and obligations of any Entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, affiliate, officer, director, agent,
representative, attorney, beneficiaries, or guardian, if any, of each Entity.

 

52



--------------------------------------------------------------------------------



 



21.08. Notices.
All notices, requests, and demands to or upon the Debtors to be effective shall
be in writing (including by facsimile transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when
received and telephonically confirmed, addressed as follows:

  (a)  
if to the Debtors, to:

Nebraska Book Company, Inc.
4700 South 19th Street,
Lincoln, Nebraska 68512
Attention: Alan Siemek, Chief Financial Officer
Email address: asiemek@nebook.com
with copies to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Facsimile: (212) 446-4900
Attention: Marc Kieselstein, P.C., Chad J. Husnick, Esq., and Daniel Hodgman,
Esq.
E-mail addresses: marc.kieselstein@kirkland.com, chad.husnick@kirkland.com, and
daniel.hodgman@kirkland.com

  (b)  
if to the Ad Hoc 8.625% Noteholders or a transferee thereof:

Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, New York 10005
Attention: Matthew S. Barr and Samuel Khalil
E-mail address: mbarr@milbank.com and skhalil@milbank.com

  (c)  
if to the JPMorgan Noteholders or a transferee thereof:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Marc Abrams and Rachel C. Strickland
E-mail address: mabrams@willkie.com and rstrickland@willkie.com

 

53



--------------------------------------------------------------------------------



 



After the Effective Date, the Debtors have authority to send a notice to
Entities that to continue to receive documents pursuant to Bankruptcy Rule 2002,
such Entity must file a renewed request to receive documents pursuant to
Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002
to those Entities who have Filed such renewed requests.
21.09. Term of Injunctions or Stays.
Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105
or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant
on the Confirmation Date (excluding any injunctions or stays contained in the
Plan or the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.
21.10. Entire Agreement.
Except as otherwise indicated, the Plan and the Plan Supplement supersede all
previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.
21.11. Exhibits.
All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at http://kccllc.net/nbc or the Bankruptcy Court’s website at
www.deb.uscourts.gov. To the extent any exhibit or document is inconsistent with
the terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the
non-exhibit or non-document portion of the Plan shall control.
21.12. Nonseverability of Plan Provisions.
If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court
shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation,
the remainder of the terms and provisions of the Plan will remain in full force
and effect and will in no way be affected, impaired, or invalidated by such
holding, alteration, or interpretation. The Confirmation Order shall constitute
a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the
foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral to
the Plan and may not be deleted or modified without the Debtors’ consent; and
(3) nonseverable and mutually dependent.

 

54



--------------------------------------------------------------------------------



 



21.13. Votes Solicited in Good Faith.
Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance
with the Bankruptcy Code in the offer, issuance, sale, and purchase of
Securities offered and sold under the Plan and any previous plan, and,
therefore, neither any of such parties or individuals or the Reorganized Debtors
will have any liability for the violation of any applicable law, rule, or
regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of the Securities offered and sold under the Plan
and any previous plan.
21.14. Closing of Chapter 11 Cases.
The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Bankruptcy Court all documents required by
Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close
the Chapter 11 Cases.
21.15. Waiver or Estoppel.
Each Holder of a Claim or an Interest shall be deemed to have waived any right
to assert any argument, including the right to argue that its Claim or Interest
should be Allowed in a certain amount, in a certain priority, Secured or not
subordinated by virtue of an agreement made with the Debtors or their counsel,
or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the
Confirmation Date.
21.16. Conflicts.
Except as set forth in the Plan, to the extent that any provision of the
Disclosure Statement, the Plan Supplement, or any other order (other than the
Confirmation Order) referenced in the Plan (or any exhibits, schedules,
appendices, supplements, or amendments to any of the foregoing), conflict with
or are in any way inconsistent with any provision of the Plan, the Plan shall
govern and control.

 

55



--------------------------------------------------------------------------------



 



Dated: June  _____, 2011

            Respectfully submitted,


NEBRASKA BOOK COMPANY

(for itself and on behalf of each of its
affiliated debtors)
      By:           Name:   Alan G. Siemek       Title:   Chief Financial
Officer   

Prepared by:
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022-4611
(212) 446-4800 (telephone)
- and -
PACHULSKI STANG ZIEHL & JONES LLP
919 North Market Street, 17th Floor
Wilmington, Delaware 19899-8705
(302) 652-4100 (telephone)
Proposed Counsel to the Debtors and Debtors in Possession

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
NEW ABL FACILITY
[REDACTED/FILED UNDER SEAL]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
KEY TERMS OF NEW SENIOR SECURED NOTES
[REDACTED/FILED UNDER SEAL]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
NEW SENIOR UNSECURED NOTES
[REDACTED/FILED UNDER SEAL]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
NEW WARRANTS

     
Issuer:
  NBC
 
   
Terms:
  New Warrants shall be for 5.0% of the New Common Equity, exercisable at a
$550 million Total Enterprise Value with subsequent equity value implied by the
Company’s capital structure after the Restructuring. The New Warrants shall be
subject to dilution from the Management Equity Incentive Plan.

 

 